Picture 1 [eglt20170331ex10271becf001.jpg]Exhibit 10.2

DRUG PRODUCT MANUFACTURING SERVICES AGREEMENT

THIS DRUG PRODUCT MANUFACTURING SERVICES AGREEMENT (this “Agreement”) is
effective as of February 28, 2017 (the “Effective Date”) by and between Halo
Pharmaceutical, Inc., a Delaware corporation, having offices at 30 North
Jefferson Road, Whippany, NJ 07981 (“Halo”), and Egalet Corporation, a Delaware
corporation, having offices at 600 East Lee Road Suite 100 Wayne, PA 19087,
Egalet, Ltd, a UK company having offices at 160 Queen Victoria Street London
EC4V 4QQ and Egalet US Inc., having offices at 600 Lee Road, Wayne, PA 19087
(collectively known as “Client”). 

RECITALS

A. Client develops, markets and sells pharmaceutical products, including the
product(s) generally known as ARYMO™ ER Tablets.  

B. Halo provides pharmaceutical product development, manufacturing and packaging
services from its facility in New Jersey.

C. Halo and Egalet Ltd., an Affiliate of Client, have executed a Project
Management/Services Agreement (“PMSA”) dated October 8, 2015.

D. Client desires to engage Halo to provide certain commercial manufacturing and
related services to Client, and Halo desires to provide such services, on the
terms and subject to the conditions set out below in this Agreement.

NOW THEREFORE, the parties agree as follows:

ARTICLE 1  

DEFINITIONS

1.1 Glossary.  The following terms shall, unless the context otherwise requires,
have the respective meanings set out below and grammatical variations of such
terms shall have corresponding meanings:

“API” means the active pharmaceutical ingredient(s) listed on Schedule G. The
parties acknowledge that certain API may be controlled substances under
Applicable Laws.

“API Specifications” means, with respect to a given API, the specifications for
such API, including chemical name, structure, reference profile, limits,
impurities, physical properties, identity tests, analytical methods, storage
requirements, and similar information, all of which shall be attached to the
Quality Agreement.



Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



“Affiliate” of a party means a business entity that directly or indirectly
controls, is controlled by, or is under common control with such party, where
“control” means the ownership of shares or other ownership interests or rights
carrying at least a majority of the votes in respect of the election of the
directors of a corporation or the equivalent managers of any other business
form.  Egalet Corporation and all its Affiliates, including Egalet, Ltd, and
Egalet US, Inc., are jointly and severally liable under this Agreement, and any
notice or direction to Halo hereunder from any one of them shall function as
notice or direction from all of them, upon which Halo is entitled to rely.

“Applicable Laws” means all laws, statutes, ordinances, regulations, rules,
judgments, decrees or orders of any Authority: (i) with respect to each party,
in any jurisdiction in which such party actually operates or performs activities
hereunder; (ii) with respect to Client, in any jurisdiction in which API, PEO or
Product are produced, marketed, distributed, used or sold; and (iii) with
respect to Halo, in any jurisdiction expressly designated in the
Specifications.  The term Applicable Laws includes cGMPs.

“Authority” means any governmental authority, department, body or agency or any
court, tribunal, bureau, commission or other similar body, whether
international, supranational, federal, state, provincial, county or municipal.

“Business Day” means a day other than a Saturday, Sunday or a day that is a
statutory holiday in the state of New Jersey, United States.

“cGMPs” means current good manufacturing practices as described in Parts 210 and
211 of Title 21 of the United States Code of Federal Regulations together with
any binding FDA guidance documents pertaining to manufacturing and quality
control practice, and any equivalent rules governing the manufacture of
pharmaceutical products promulgated by any Regulatory Authority of any
jurisdiction expressly designated in the Specifications; in each case, as in
effect, updated, amended and revised from time to time during the Term.

“Commercially Reasonable Efforts” means efforts and resources normally used by a
party that are consistent with the efforts and resources used by a
pharmaceutical or manufacturing company, as the case may be, of similar size and
market capitalization as such party in the exercise of its commercially
reasonable business practices relating to an exercise of a right or performance
of an obligation under this Agreement, including for a compound or product owned
by it or to which it has rights, which is of similar stage in its product life,
taking into account the competitiveness of the marketplace, the proprietary
position of the compound or product, the regulatory structure involved, the
profitability of the applicable product and other relevant factors.

“Components” means, collectively, all raw materials, ingredients and packaging
(including labels, product inserts and containers), required to be used in order
to produce the Products in accordance with the Specifications, other than the
API, PEO and Consumables.  The term Components includes Exclusive Components.

“Conforming Product” means Product delivered by Halo hereunder that meets the
Product Warranty.



2

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



“Contract Quarter” means the full calendar quarters beginning with January 1,
April 1, July 1, and October 1 of each calendar year; provided, that (a) the
first Contract Quarter shall commence January 1, 2017 and (b) in respect of any
period after the end of the last Calendar Quarter but before the expiration or
termination date of this Agreement (e.g., if the Agreement terminates on October
31, then the period from October 1 through October 31), any obligation or
payment accruing on a Contract Quarter basis (including Quarterly Minimums)
shall apply pro rata to such period.

“DEA” means the United States Drug Enforcement Agency or any successor thereto.

“FDA” means the United States government department known as the Food and Drug
Administration or any successor thereto.

“Finished Goods” means the Product in its final configuration for purposes of
this Agreement (e.g., tablets in bottles with labels and package insert or in
bulk form) as described in the Specifications. 

“Injection Molding Machines” or “IM Machines” means the equipment set forth on
Schedule J.

“Intellectual Property” means all intellectual property and embodiments thereof,
including patents, patent applications, trademarks, trademark applications,
tradenames, copyrights, industrial designs, trade secrets and Inventions.

“Invention” means information relating to any innovation, improvement,
development, discovery, computer program, device, trade secret, method,
know-how, process, technique or the like, whether or not written or otherwise
fixed in any form or medium, regardless of the media on which it is contained
and whether or not patentable or copyrightable.  [*****].

“Inventory” means all inventories of Components, Consumables, Product and
work-in-process purchased, produced, held or maintained by Halo as contemplated
by Section ‎2.4(b) or Section ‎4.3, including any excess material purchased by
reason of vendor’s minimum purchase requirements and long lead time
material.  For the avoidance of doubt, Inventory does not include any API or
PEO.

“Latent Defect” means any defect that is not normally detected by visual
inspection or the analytical methods used to characterize the Product, API or
PEO at the time of release.

“Manufacturing Services” means the manufacturing, quality control, quality
assurance and stability testing, packaging (in bulk or finished packaging),
labeling and related services, as contemplated in this Agreement, required to
produce Products from API, PEO and Components. The term Manufacturing Services
excludes Additional Services.

“Manufacturing Site” means the facility owned and operated by Halo located at 30
North Jefferson Road, Whippany, New Jersey, 07981, USA.



3

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



“Maximum API Credit Value” means the maximum value of API that may be credited
by Halo pursuant to this Agreement, as set forth on Schedule G.  

“Maximum PEO Credit Value” means the maximum value of PEO that may be credited
by Halo pursuant to this Agreement, as set forth on Schedule G.  

“Packaging Fee” means the per-unit fee for the Packaging of Product payable by
Client to Halo and set forth on Schedule A in the column so labeled, as the same
may be adjusted in accordance with this Agreement.

“PEO” means [*****].

“PEO Specifications” means the written specifications for PEO as published by
the manufacturer thereof and including limits, impurities, physical properties,
identity tests, analytical methods, storage requirements, and similar
information, all of which shall be attached to the Quality Agreement.

“Person” shall mean any individual, corporation, proprietorship, firm,
partnership, limited partnership, limited liability company, trust, association
or other entity.

“Price” means the per-unit sale price for Product payable by Client to Halo and
set forth on Schedule A in the column so labeled, as the same may be adjusted in
accordance with this Agreement.

“Product” means a pharmaceutical product listed on Schedule A, as more
specifically described in the Specifications. 

“Quality Agreement” means an agreement between Halo and Client setting out the
quality assurance standards applicable to the Manufacturing Services and the
parties’ responsibilities in respect thereof. 

“Quota” shall mean the manufacturing quota quantity of a given API allotted by
the DEA to Halo for a given calendar year.

“Recall” means any action (i) by Client to recover title to or possession of
quantities of Product sold or shipped to Third Parties and to remove that
Product from its physical location at a Third Party’s location (including any
voluntary withdrawal of Product from the market), (ii) by Client to modify,
adjust, relabel, destroy, or inspect (including through patient monitoring)
Product sold or shipped to Third Parties without recovering title or possession,
or (iii) by any Regulatory Authority to recall, withdraw from the market, order
any corrective action, or otherwise detain or destroy any of the Product.

“Regulatory Approval” means permission, authority, or approval from a Regulatory
Authority to permit marketing and/or sale of a Product, including, but not
limited to, investigational new drug applications, new drug applications,
abbreviated new drug applications, and biologics license applications



4

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



“Regulatory Authority” means any Authority competent to grant marketing,
distribution and related approvals for pharmaceutical products in the Territory
and in the jurisdictions in which the Manufacturing Sites are located, including
the FDA and DEA, as applicable.

“Specifications” means, with respect to a Product, the following written
information, which are included in Schedule A and/or which shall be attached to
the Quality Agreement and/or which Client shall provide to Halo (and may
subsequently revise) in accordance with Section 3.3: [*****].

“Territory” means the geographic area specified in Schedule I where the Product
is to be offered for sale by Client or its Affiliates or licensees.

“Third Party” shall mean any Person other than Halo, Client and their respective
Affiliates.

“Third Party Rights” means the rights held by a Third Party in Intellectual
Property.

“Year” means, (i) with respect to the first year of this Agreement, the period
from the Effective Date up to and including December 31 of the same year, (ii)
with respect to the last year of this Agreement, the period from January 1 of
such last calendar year up to and including the date of termination or
expiration of this Agreement, and (iii) for all periods in between, a calendar
year.    

1.2 Index.  The following terms are defined in the section of this Agreement
indicated below:

Term

Section

Actual Annual Yield or AAY

‎2.3(c)

Additional Services

‎2.2(a)

Agreement

Introductory paragraph

API Cost

2.1(b)(i)

Broader Intellectual Property Rights

‎12.2(b)

Client

Introductory paragraph

Client Indemnitees

‎10.3(a)

Client Party

13.1

CMC

‎7.7(c)

Commitment

‎3.2(b)

Confidential Information

11.1

Consumables

‎2.1(b)(iv)

Contributing Expenses

4.2(b)

Deficiency Notice

‎6.1(a)

Dispute

‎13.1

Effective Date

Introductory paragraph

Exclusive Components

‎4.3(b)

Exclusive Components Purchasing Summary

‎4.3(b)

5

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



Facilitator

‎13.1

Firm Order

4.1(b)

Force Majeure Event

14.1

Forecast (including Forecasted)

‎3.2(a)

Forfeit Date

4.2(d)

Halo

Introductory paragraph

Halo Indemnitees

‎10.3(b)

Initial Term

8.1

Losses

‎10.3(a)

Machine Space

2.1(b)(vi)(B)

Master Confidentiality Agreement

11.1

Materials Credit

‎2.3(e)

Non-Compliant Services

6.3(a)

Non-Conforming Product

‎6.1(a)

Packaging

3.5

PEO Cost

‎2.1(b)(ii)

PMSA

Recital C

Product Warranty

‎9.3(e)

Proposed Response

7.5

Purchase Order

‎4.1(a)

Quantity Converted

‎2.3(a)

Quantity Dispensed

‎2.3(a)

Quantity Received

‎2.3(a)

Quarterly Minimum

4.2(a)

Reconciliation Report

‎2.3(d)

Records

‎7.3

 

 

Renewal Term

8.1

 

 

Requirements Obligation

2.1(a)

Shortfall

‎2.3(d)

Supply Shortage

‎2.4(a)

Target Yield

‎2.3(b)

Target Yield Determination Batches

‎2.3(b)

Technical Dispute

‎13.2

Term

8.1

Third Party Claim

10.3(a)

True Up Amount

4.2(c)

 

ARTICLE 2  

HALO’s services

 



6

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



2.1 Manufacturing Services. 

(a) Arrangement.  In consideration of Client’s payment of the fees due under,
and the other terms and conditions of, this Agreement, Halo shall perform the
Manufacturing Services at the Manufacturing Site in order to supply Product to
Client for sale in the Territory.  Client shall purchase (i) one hundred percent
(100%) of its requirements for Product in calendar years 2017, 2018 and 2019,
and (ii) seventy-five percent (75%) of its requirements for Product in each
calendar year during the Term thereafter (“Requirements Obligation”) from Halo
except to the extent otherwise expressly permitted in this Agreement.  Halo
acknowledges that Client may take any commercially reasonable steps necessary to
protect its supply of Product, including by establishing a backup source of
supply for Product and/or manufacturing Product itself or purchasing Product
from Third Parties; in each case subject to the Requirements
Obligation.  However, the Requirements Obligation shall not apply and shall be
waived solely for [*****].

(b) Conversion of API, PEO and Components.  Halo shall convert API, PEO and
Components into Finished Goods in accordance with this Agreement. 

(i) API.  Client shall purchase at its sole cost and expense all API, and
deliver API to Halo in accordance with Section ‎3.4.  Halo shall visually
inspect API upon receipt to verify identity and quantity and shall test each
shipment of API in accordance with the Quality Agreement.  Halo shall store such
API on behalf of the Client on the terms and subject to the conditions
hereof.  The parties acknowledge and agree that title to API shall at all times
belong to and remain the property of the Client.  Except as set forth in this
Agreement, risk of loss of the API shall at all times remain with
Client.  Client will insure the API at Client’s cost.  Halo agrees that any API
received by it from or on behalf of Client shall (A) only be used by Halo to
provide the Manufacturing Services, (B) be stored and handled in accordance with
the API Specifications, any special instructions agreed between Client and Halo
in writing, and Applicable Law, and (C) be kept free of all liens, claims and
encumbrances arising from acts or omissions of Halo. Halo shall notify Client
promptly of any material damage to or destruction of API, and shall compensate
Client for any API lost, destroyed or damaged during Halo’s storage of API due
to Halo’s negligence, wilful misconduct or breach of this Agreement at an amount
equal to [*****] (“API Cost”), subject to the Maximum API Credit Value;
provided, that for ease of administration, in lieu of calculating the actual API
Cost, the parties have agreed and set forth on Schedule G a number that
represents and will be used as the API Cost  ([*****]).  For the avoidance of
doubt, Client shall be compensated for any other API lost, destroyed or damaged
during Halo’s manufacture of Product as follows:  (1) to the extent included in
Conforming Product and exceeding the Target Yield, through the mechanism set
forth in Section 2.3 and (2) to the extent included in Nonconforming Product,
through the mechanism set forth in Article 6. 

(ii) PEO.  Client shall purchase at its sole cost and expense all PEO, and
deliver PEO to Halo in accordance with Section ‎3.4.  Halo shall visually
inspect PEO upon receipt to verify identity and quantity and shall test each
shipment of PEO in accordance with the Quality Agreement.  Halo shall store such
PEO on behalf of the Client on the terms and subject to the conditions
hereof.  The parties acknowledge and agree that title to PEO shall at all times
belong to and remain the property of the Client.  Except as set forth in this
Agreement, risk of loss of the PEO shall at all times remain with
Client.  Client will insure the PEO at Client’s cost.  Halo agrees

7

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



that any PEO received by it from or on behalf of Client shall (A) only be used
by Halo to provide the Manufacturing Services, (B) be stored and handled in
accordance with the PEO Specifications, any special instructions agreed between
Client and Halo in writing, and Applicable Law, and (C) be kept free of all
liens, claims and encumbrances arising from acts or omissions of Halo.  Halo
shall notify Client promptly of any material damage to or destruction of PEO,
and shall compensate Client for any PEO lost, destroyed or damaged during Halo’s
storage of PEO due to Halo’s negligence, wilful misconduct or breach of this
Agreement at an amount equal to [*****] (“PEO Cost”), subject to the Maximum PEO
Credit Value; provided, that for ease of administration, in lieu of calculating
the actual PEO Cost, the parties have agreed and set forth on Schedule G a
number that represents and will be used as the PEO Cost  ([*****]).  For the
avoidance of doubt, Client shall be compensated for any other PEO lost,
destroyed or damaged during Halo’s manufacture of Product as follows:  (1) to
the extent included in Conforming Product and exceeding the Target Yield,
through the mechanism set forth in Section 2.3 and (2) to the extent included in
Nonconforming Product, through the mechanism set forth in Article 6.

(iii) Components.  Halo shall purchase all Components as required by and
included in the Specifications and as further described in Section ‎4.3.  Halo
shall procure only Components that are warranted by the vendor to have been
manufactured in accordance with cGMPs.  Halo shall test all Components after
receipt at the Manufacturing Site as required by the Specifications and the
Quality Agreement.

(iv) Consumables.  Halo shall purchase all columns and standards, and subject to
Client’s prior written approval for purchases exceeding [*****], tooling and
other project-specific items, necessary for Halo to perform the Manufacturing
Services (“Consumables”).  Halo shall charge through to Client all Third Party
vendor fees for such purchases at Halo’s actual cost [*****]. 

(v) Credit.  Any Components or Consumables previously purchased by Halo and paid
for by Client under any purchase order prior to the Effective Date and used in
the Manufacturing Services shall not be invoiced or charged-through, including
any administrative fees, to Client. 

(vi) Equipment. 

(A) General.  Except as Halo and Client may agree in writing from time to time,
Halo shall provide at its cost all equipment needed to perform the Manufacturing
Services, with the exception of the Client-owned Injection Molding Machines and
associated parts.  Client has installed the IM Machines at the Manufacturing
Site pursuant to the PMSA and, subject to the rights of Client’s Third Party
lien-holders, and subject to the terms of this Agreement (including without
limitation clauses (D) and (E) below and Section 4.2(d)), Halo shall have the
right of possession and control of the IM Machines at all times during the
Term.  Client shall carry appropriate insurance on the IM Machines at all times
during the Term. Halo shall use the IM Machines and associated parts solely for
the benefit of Client, and may not use such equipment for any other purpose or
customer, unless otherwise approved in writing by Client following a request
from Halo.  Title to all IM Machines will remain solely with Client.



8

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



(B) Machine Space.  Halo agrees that the area at the Manufacturing Site in which
the IM Machines have been installed and certain adjoining space, all as more
specifically described on Schedule B (the “Machine Space”), shall remain
dedicated to the IM Machines during the Term, subject to the terms and
conditions of this Agreement, including this Section 2.1(b)(vi) and Section
4.2(d).  In consideration of Halo making the Machine Space available to Client
(which shall be considered an Additional Service under this Agreement), Client
shall pay the IM Machine space fee set forth on Schedule B;  provided, that Halo
shall waive such fee, and such fee shall not be payable by Client, for each
Contract Quarter in which Client fulfills the Quarterly Minimum (as reduced or
waived pursuant to Sections 4.2(a), 4.2(d) or 8.2(a)), whether by purchasing
Product or Contributing Services or making payments in lieu thereof.   Client
agrees and acknowledges that the availability of the Machine Space hereunder for
the IM Machines is for the parties’ convenience in connection with ensuring
Halo’s ability to supply Product hereunder, and is not and shall not be deemed a
lease, rental or other interest in real property, and agrees that Client is not
and shall not be deemed, and shall not be entitled to any of the rights afforded
to, a lessee under applicable law, including but not limited to any right of
entry, possession or quiet enjoyment.

(C) Maintenance.  Halo will perform and be responsible for the costs and
expenses of routine maintenance and servicing of [*****] IM Machine while
located at the Manufacturing Site.  Halo will perform routine maintenance and
servicing on all additional IM Machines while located at the Manufacturing Site
at Client’s expense at [*****].  Client will perform and be responsible for the
cost of non-routine maintenance and servicing of the IM Machines (such as major
repairs and parts replacement), except where such non-routine maintenance or
servicing results from Halo’s failure to operate, maintain and service the IM
Machines in accordance with the vendor’s instructions or from Halo’s negligence
or willful misconduct.  Halo will promptly notify Client of the need for any
such non-routine maintenance or servicing.  Further, Halo will permit at all
times during normal working hours Client and its personnel and agents, and the
manufacturers of the IM Machines, to have access to the IM Machines in order to
perform maintenance and servicing.

(D) Termination of Agreement.  Upon the expiration or termination of this
Agreement or in connection with a Client request under Section 4.2(d), Halo
shall surrender possession of the IM Machines to Client in the same order,
condition and repair as received, ordinary wear and tear excepted, at the
Manufacturing Site.  Client shall complete the removal of the IM Machines within
[*****] following the expiration or termination of this Agreement or the Forfeit
Date, as applicable.  If and to the extent Client fails to remove the IM
Machines within such [*****] period, Halo may uninstall the IM Machines and
transfer them to storage, and Client shall pay rent at the rate set forth on
Schedule B, as well as all maintenance and other costs pursuant to clause (A)
above.  Halo shall invoice Client for such amounts due monthly in arrears.  Upon
removal of any IM Machines, unless such removal occurs due to termination of
this Agreement for Halo’s material breach or insolvency, Client shall, at its
sole cost and expense, return the Manufacturing Site (or the forfeited suite
under Section 4.2(d)) and its systems to a condition reasonably suitable for
cGMP manufacturing, except as may otherwise be agreed in writing by Halo.



9

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



(E) Issues Arising from IM Machines.  Notwithstanding anything to the contrary
in this Agreement, the Quality Agreement, or otherwise, so long as Halo shall
have operated, maintained and serviced the IM Machines in accordance with the
vendor’s instructions and, so long as not inconsistent with the vendor’s
instructions and subject to clause (C) above, Client’s instructions, Halo shall
have no liability in connection with any issue, problem or other matter
whatsoever to the extent arising from any of the IM Machines, including without
limitation any failure to supply Product, delay in Product supply, Supply
Shortage, Non-Conforming Product, need for rework or reprocessing, loss of API,
PEO, Components and/or Packaging, failure to achieve Target Yield, Recall,
scrap, etc.; and Halo shall be entitled to receive the Price, Packaging Fee
and/or other amounts hereunder for work performed even if any such issue,
problem or other matter occurs, except to the extent that the relevant issue,
problem or other matter whatsoever arising from any of the IM Machines results
from any Halo external physical machinery, Halo building infrastructure, Halo
processes, or Halo equipment that adversely affects operation of the IM Machines
or similar Halo negligence or willful misconduct unrelated to the IM Machines.

(vii) Batch Number and Expiration Date.  Halo will assign each batch of Product
manufactured by it assigned a unique batch number using Halo’s batch numbering
system.  This batch number will appear on all documents relating to the
particular batch of Product.  Halo will calculate the expiration date for each
batch of Product based on the date of compounding such batch.

(c) Packaging. Halo shall package Product as required by the applicable Firm
Order. Halo shall be responsible for imprinting or affixing the batch number and
expiration date of each batch of Product onto the Finished Goods and shipping
cartons as described in the Specifications and required by the Quality Agreement
and cGMPs and, when required by the Drug Safety Control & Security Act, a serial
number and 2D barcode.  Halo’s name shall not appear on any Product Packaging
except to the extent (i) required by any Applicable Laws or (ii) Halo expressly
consents in writing to such use of its name.

(d) Quality Control.  Halo shall perform the Product quality control and quality
assurance testing required by the Quality Agreement.  Product batch review and
release to Client shall be the responsibility of Halo’s quality assurance
group.  Halo shall perform such batch review and release responsibilities in
accordance with Halo’s standard operating procedures.  Unless prevented by
deviations or failures, or agreed to in writing by Client, Halo will complete
its batch review within [*****] following completion of Product production. Each
time Halo delivers a batch of Product to Client, Halo shall provide Client with
a certificate of analysis and certificate of compliance for such batch.  At
Client’s request, Halo will provide copies of additional batch documentation,
including, but not limited to batch manufacturing records, lot packaging
records, equipment data printouts, raw material data, and laboratory notebooks,
at no additional cost for one copy.

2.2 Additional Services. 

(a) Product Related Services.  In addition to the Manufacturing Services, Halo
shall perform any services in connection with Product as Halo and Client may
agree in writing from

10

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



time to time, such as qualification, validation, and stability services
(including as contemplated by Section 2.2(b), “Additional Services”).  Such
written agreement shall specify the scope, timing, parameters (including
protocols, if applicable), fees payable by Client, and other matters pertinent
to the Additional Services.  To the extent Halo and Client have agreed any such
matters as of the Effective Date, they are set forth on Schedule B.  The terms
and conditions of this Agreement shall govern the provision and receipt of any
Additional Services.  Schedule K is a complete and accurate list of all current
Additional Services that are being performed by Halo as of the Effective Date,
and are evidenced by Halo work orders and Egalet Purchase Orders.

(b) Post Marketing Stability Testing.  At Client’s request, in consideration of
the fees set forth on Schedule B, Halo shall conduct post marketing stability
testing on Product in accordance with such commercial and Product stability
protocols as Halo and Client may agree in writing.  Halo shall not make any
changes to these protocols without Client’s prior written consent, which shall
not be unreasonably withheld, conditioned or delayed.  In the event of a
confirmed stability test failure, Halo will notify Client within [*****] of such
confirmation.  Halo and Client shall cooperate to determine the proceedings and
methods to be undertaken to investigate the causes of such failure, including
the allocation between Halo and Client of the cost of such investigation.  To
the extent Client pays for all or part of the investigation, Halo’s costs will
be billed to Client at the rate set forth on Schedule B.  Each investigation
must give rise to an explanation and/or corrective action, which shall be
reviewed by Halo’s quality assurance department.  Upon Client’s request, Halo
will provide Client with a copy of all data and results relating to any post
marketing stability testing and/or any such investigation.  If required by
Applicable Law, Client is responsible to, and shall, file a field alert or other
required notice with the FDA. 

2.3 Yield.

(a) Interim Inventory Reports.    The Manufacturing Site shall provide Client
with monthly and quarterly inventory reports for each API and PEO held by
Halo.  Each inventory report shall be in substantially the form set forth on
Schedule C, shall be based on data from Halo’s manufacturing resource planning
(MRP) system and/or manufacturing batch records, and shall contain the following
information with respect to the applicable period:

(i)“Quantity Received”:  The total quantity labeled on drums of API/PEO received
at the Manufacturing Site that comply with the Specifications, less any incoming
samples, retains or quantities used for testing purposes (such as stability
samples);

(ii)“Quantity Dispensed”:    The total quantity of API/PEO dispensed from
inventory at the Manufacturing Site in connection with commercial manufacturing
of Product, less any (A) API/PEO that must be retained by Halo as samples and
stability, (B) API/PEO contained in Product that must be retained as samples,
(C) API/PEO used in connection with testing (if applicable) and (D) API/PEO
received or consumed in connection with technical transfer activities or
development activities, including any regulatory, stability, validation, or test
batches manufactured; and



11

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



(iii)“Quantity Converted”:    The total amount of API/PEO contained in Product
produced with the Quantity Dispensed (including any replacement Product produced
in accordance with Article 6), which Product was delivered by Halo and not
rejected, Recalled or returned in accordance with Article 6 as a result of
Non-Compliant Services, less any API/PEO losses due to sampling (including
retain), testing or stability. 

(b) Target Yield.  For each batch size of Product, after Halo has produced
[*****] (collectively, the “Target Yield Determination Batches”) pursuant to
this Agreement, Halo and Client will agree on the target yield for the API and
PEO used in such Product at the Manufacturing Site for such batch size (each, a
“Target Yield”); provided, that the Target Yield Determination Batches shall not
include any batches that were produced in production runs involving technical
difficulties or involving an extraordinary loss of API or PEO, as agreed by both
Halo and Client. 

(c) Actual Annual Yield and Report.  Within [*****] after the end of each Year,
Halo shall prepare for each API and PEO used in a Product an annual
reconciliation report substantially in the form attached as Schedule D (the
“Reconciliation Report”), including the calculation of the “Actual Annual Yield”
or “AAY” for such API or PEO used in such Product at each Manufacturing Site for
all batch sizes during the Year, expressed as a percentage of Quantity Dispensed
and calculated as follows:

Quantity Converted during the Year

Quantity Dispensed during the Year

(d) Shortfall Calculation.  If the Actual Annual Yield falls more than [*****]
below the Target Yield for a given Year, then the shortfall for such Year (the
“Shortfall”) shall be determined based on the following calculation:

[*****]

Any Shortfall shall be disclosed by Halo on the Reconciliation Report and Halo
will undertake an investigation of the reasons for the Shortfall.

(e) Materials Credit.  If there is a Shortfall for any API or PEO for a given
Year, Halo shall credit Client’s account for the amount of such Shortfall within
[*****] after the end of such Year, up to a maximum aggregate credit amount
equal to the Maximum API Credit Value in respect of API and the Maximum PEO
Credit Value in respect of PEO (the amount of such Shortfall for API or PEO, as
capped by the Maximum API Credit Value or Maximum PEO Credit Value, as
applicable, the “Materials Credit”).  Each Materials Credit shall be summarized
on the Reconciliation Report and shall be used to offset amounts owed to Halo
under invoices issued to Client in accordance with Section 5.6.  Upon expiration
or termination of this Agreement, Halo shall pay Client an amount equal to any
remaining Materials Credit (i.e., that was not used to offset invoices issued to
Client) within [*****] following the date of such expiration or termination.

(f) No Material Breach.  It shall not constitute a material breach of this
Agreement by Halo, for the purposes of Section ‎8.2(a), if the Actual Annual
Yield is less than the Target Yield.



12

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



2.4 Supply Shortages and Safety Supplies.

(a) Supply Shortage.  A “Supply Shortage” shall be deemed to have taken place if
quantities of Conforming Product supplied by Halo to Client are either
[*****].  A Supply Shortage shall be considered a material breach of this
Agreement, but such breach shall be deemed cured upon tender of delivery by Halo
of Conforming Product within the applicable cure period. 

(b) Safety Supplies.  Halo shall maintain an inventory of API (subject to
Quotas), PEO and Components that would reasonably be expected to suffice for
Halo to meet Client’s then-current Forecast.  At Client’s request, Halo shall
also maintain an inventory of Finished Goods as specified by Client.  Halo shall
turn over all such safety supplies as new API, PEO and Components are received
or new lots of Product are delivered, respectively, to optimize the shelf life
of such safety supplies.  Halo shall promptly notify Client in writing at any
time if it reasonably anticipates that additional amounts of API or PEO will be
needed for Halo to meet Client’s then-current Forecast.  If Halo reasonably
believes that it is or will be unable to obtain a sufficient supply of
Components from Third Party vendors for Halo to meet Client’s then-current
Forecast, Halo shall promptly notify Client in writing and Client shall have the
right to negotiate directly with such Third Party vendors to secure an adequate
supply of such Components.  If Client directs Halo to maintain Finished Goods in
inventory pursuant to this Section 2.4(b) and fails to take possession of such
Finished Goods within [*****] following its release, Client shall pay Halo the
monthly storage fee set forth in Schedule B thereafter for storing such
Product.  Upon [*****] written notice to Client, Halo shall have the option to
ship to Client at Client’s expense any finished Product, Components, API and PEO
held by Halo in inventory hereunder longer than [*****].

2.5 Quotas.  

(a) Quota Request Filings.  The parties acknowledge that certain API hereunder
is scheduled under the Federal Controlled Substances Act, and that Halo is
required to obtain a Quota from DEA before manufacturing a Product.  Halo will
submit to DEA in a reasonably timely manner all documents required by the DEA to
request a Quota sufficient to meet Client’s Forecasts made pursuant to Article
3.2; provided, that Client shall submit, in a reasonably timely manner, to Halo
proposed documentation (including justification of quantities requested by
Client) to be included in Halo’s Quota request to DEA.  Additional request(s)
will be submitted by Halo to DEA in a reasonably timely manner as necessary to
reflect changes in Client’s Forecasts, subject again to Halo’s receipt of any
necessary supporting documentation from Client.

(b) Cooperation.  In the event the DEA requires additional information
(including, but not limited to, purchase orders) in order to grant a sufficient
Quota, Client and Halo agree to cooperate in good faith to obtain such Quota to
enable manufacture of the Product.  If Halo has notified Client of a shortfall
in Quota, Client shall not issue Purchase Orders for a Product in excess of the
DEA-approved Quota without Halo’s consent.  Halo and Client shall meet to
discuss and agree in good faith on adjustments to the Forecast and/or Purchase
Orders as a result of the DEA-approved Quota for a Product.

2.6 Permits.  Halo shall at its own cost obtain on a timely basis and maintain
all licenses, permits and approvals of Authorities, and make any required
filings with Regulatory

13

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



Authorities as further specified in Section ‎7.7, in respect of the operation of
Halo’s business generally, the Manufacturing Sites, and the performance of
services of the nature of the Manufacturing Services; provided, that Halo shall
have the right to pass through to Client its pro rata share of (a) any
applicable fees payable by Halo to any Regulatory Authority and (b) reasonable
similar fees imposed on the pharmaceutical industry by Regulatory Authorities
after the Effective Date, in each case to the extent specifically related to the
production of the Product and not to the operation of Halo’s business generally
or the Manufacturing Sites generally. 

ARTICLE 3  

CLIENT OBLIGATIONS

3.1 Payment.   Client shall pay Halo the fees set forth on Schedule A for the
provision of Manufacturing Services (including the Price, Packaging Fee (if
applicable), and the annual product review fee) and all other amounts owing
pursuant to this Agreement (including in respect of Additional Services,
Components, and Consumables), as specified in this Agreement.

3.2 Rolling Forecasts. 

(a) Procedure.  Concurrently with the execution of this Agreement, Client shall
provide Halo with a written [*****] forecast of the volume of each Product that
Client anticipates it will require Halo to supply during each [*****] of that
[*****] period and indicating the percentage of such Product that will require
Packaging (the “Forecast”).  Client shall provide Halo with an updated Forecast
(i) on or before the tenth (10th) day of each calendar month on a [*****] basis
and (ii) promptly following any determination by Client that the volumes set
forth in the Forecast most recently provided to Halo have changed [*****] or
more. 

(b) Binding Portion; Orders.  The first [*****] of each Forecast shall be
binding on Client with respect to the quantities and Packaging presentations of
Product specified therein (the “Commitment”), and the balance shall be a
non-binding, good faith estimate.  Client shall place orders for Manufacturing
Services against the Forecast as specified in Article 4.    

(c) Capacity Constraints.  Notwithstanding anything to the contrary in this
Agreement, the parties acknowledge that Halo’s capacity to manufacture Product
at the Manufacturing Site using the IM Machines [*****].  Accordingly, unless
and until Product manufacturing [*****] is validated and/or the parties
successfully introduce and validate a manufacturing process involving [*****],
in no event shall Client’s Forecasts or orders exceed the foregoing
capacity.  Following validation of manufacturing [*****] and following
validation of a manufacturing process involving [*****], the parties shall
discuss in good faith an increase to Client’s maximum Forecast and order
quantities based on Halo’s capacity at the Manufacturing Site using the IM
Machines.

3.3 Specifications.  Prior to the Effective Date, Client has provided Halo with
a preliminary copy of certain of the Specifications pertaining to
Product.  Prior to Client placing its first Firm Order, Client shall provide
Halo with originally executed copies of final Specifications (it being
understood that any change from the preliminary Specifications shall be subject
to the following sentence) and other Product-related information reasonably
requested by Halo in connection with the Manufacturing Services.  Client may
revise the Specifications from time to

14

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



time, so long as (i) Client provides Halo with originally executed copies of
such revised Specifications, (ii) Halo and Client have complied with Section
‎5.4, and (iii) Halo and Client have agreed on a timeline for Halo’s
implementation of such change.    

3.4 Client-Supplied Materials.  Client shall, at its sole cost and expense,
deliver the API and PEO to Halo DDP (Incoterms 2010) the Manufacturing Site in
sufficient quantities and at such times as to enable Halo to timely provide the
Manufacturing Services on a non-rush basis.  To this end, Client shall use
Commercially Reasonable Efforts to deliver the API and PEO on or about [*****]
in advance of the date on which Product is scheduled to begin processing, which
scheduled processing shall be communicated by Halo to Client in writing.  Halo
shall have the right to charge Client a storage fee as set forth on Schedule B
for API or PEO delivered sooner than [*****] in advance of the date on which
Product is scheduled to begin processing.

3.5 Packaging.  Client shall be solely responsible for the development of all
artwork and labeling in connection with Product finished packaging, including
all associated content and intellectual property matters.  Halo shall provide
copies of final labeling layouts for Client approval, which Client shall approve
or provide comments on within [*****] of receipt.  Notwithstanding anything to
the contrary in this Agreement, if Client fails to timely approve the product
labeling and as a result Halo is unable to package Product, Halo shall not be
liable for any delay in delivery hereunder, and no supply failure, Supply
Shortage, material breach, or similar malfeasance on the part of Halo shall be
deemed to have occurred. Client may, in its sole discretion and at its cost,
make changes to Product finished packaging, including labels, inserts and
cartons (“Packaging”) and Client may also request multi-country Packaging as
specified in Section ‎5.5;  provided, that (i) Client shall be responsible for
the cost of all obsolete Components held by Halo when any such Packaging changes
occur to the extent Halo procured such Components consistent with Client’s
then-current Forecast and the vendor’s minimum purchase requirements and (ii)
Client shall reimburse Halo for all pre-approved, documented costs incurred by
Halo (A) in making modifications to Packaging or the imprinting thereof, (B) in
connection with changes to any manufacturing processes to accommodate Client’s
new Packaging, and/or (C) to accommodate any other Packaging changes requested
by Client.  Upon receipt of any request for modified Packaging, Halo shall use
its Commercially Reasonable Efforts to implement such new Packaging in
accordance with Client’s requested schedule thereof.  Client shall provide Halo
with any modifications to Packaging as far in advance as possible in order to
ensure compliance with Applicable Laws.  When requesting reimbursement of any of
the foregoing costs, Halo shall invoice Client and provide reasonable supporting
documentation thereof.  Client shall pay such invoices within [*****] after
Client’s receipt thereof.  Notwithstanding anything to the contrary, unless
Egalet agrees to pay for the cost of any such changes or capital expenditures
and such changes or capital expenditures do not cause a material disruption to
Halo’s ability to perform services for its other customers, Halo shall not be
obligated to make any changes to the Manufacturing Site or incur any capital
expenditures to accommodate any Client request for modified Packaging, and Halo
may refuse any request for modified Packaging to such extent. 

3.6 Quality Control.  Client shall have sole responsibility for the release of
Product to the market and for handling customer matters as contemplated by
Section ‎6.5. 



15

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



3.7 Permits.  Client shall at its own cost obtain on a timely basis and maintain
all licenses, permits and approvals of Authorities, and make any required
filings with Regulatory Authorities as further specified in Section ‎7.7, in
respect of the operation of Client’s business generally, the Products and the
Specifications, including, without limitation, all marketing and post-marketing
approvals.

ARTICLE 4  

ORDERS, authorization to procure, SHIPMENT

4.1 Orders.    

(a) Purchase Orders.  From time to time as provided in this Section ‎4.1(a),
Client shall submit to Halo a binding, non-cancellable purchase order for
Manufacturing Services identifying an order number, the Product to be
manufactured, the number of batches, the batch size (to the extent the
Specifications permit batches of different sizes), Client’s requested delivery
date for each batch, any Packaging (including quantities to be Packaged; it
being understood that any Product for which Packaging is not ordered will be
bulk packaged), and any other elements necessary to ensure the timely production
and delivery of Product (each, a “Purchase Order”).  Concurrently with the
submission of each Forecast, Client shall submit a Purchase Order for all
portions of the Commitment not already ordered.  Purchase Orders for quantities
of Product or Packaging in excess of the Commitment shall be submitted by Client
at least [*****] in advance of the delivery date requested in the Purchase
Order.    

(b) Firm Orders.  Subject to this Section 4.1(b) and Section 4.1(c) below, Halo
will accept in writing each Purchase Order, including the Product, quantity,
Packaging and expected delivery date, within [*****] of receipt.  If Halo has
not accepted or rejected a Purchase Order within [*****] of receipt, such
Purchase Order shall be deemed to be accepted by Halo.  If Halo is unable to
meet the delivery date requested by Client in its Purchase Order, Halo shall so
notify Client in Halo’s acceptance of such Purchase Order and provide to Client
an alternative delivery date, which shall not be more than [*****] earlier or
later than the initial delivery date requested by Client in its Purchase
Order.  Only upon Halo’s acceptance of Client-issued Purchase Orders and
confirmation of a delivery date will such orders become firm (each, a “Firm
Order”).  Halo may change the expected delivery date of any Firm Order within a
[*****] window upon written notice to Client (and without Client’s prior
approval).  Halo may not change the quantity of Product in any Firm Order except
with Client’s prior written approval; provided, that Client shall accept any
minor change in quantity delivered due to normal yield variation.  Client may
not change the quantity of Product in any Firm Order; provided, that Client may
cancel any Firm Order without penalty or other liability if (i) Halo is unable
to meet the delivery date requested by Client in its Firm Order [*****] or (ii)
a Supply Shortage then exists. 

(c) Rejection; Excess Volume.  Halo may reject any Purchase Order without
penalty or liability to Client (i) for Product quantities or Packaging in excess
of the Commitment or Halo’s capacity constraints described in Section 3.2(c),
(ii) if Halo has been granted a Quota for API by the DEA that is insufficient to
meet such Purchase Order, or (iii) the Purchase Order is not given in accordance
with this Agreement; provided, that with respect to clauses (i) and (ii), Halo
may reject only the quantity of Product that Halo is unable to supply due to the
circumstances described

16

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



in such clause (i) or (ii). Notwithstanding the foregoing, Halo shall use
Commercially Reasonable Efforts to supply Client with quantities of Product and
Packaging that are up to [*****] of Commitment quantities, subject to Halo’s
other supply commitments and manufacturing, packaging and equipment capacity
(including as described in Section 3.2(c)).

4.2 Minimum Spend.  

(a) Quarterly Minimum.  For the first Contract Quarter (i.e., beginning January
1, 2017), Client shall purchase from Halo and/or its Affiliates an aggregate of
[*****]: for the second Contract Quarter, Client shall purchase from Halo and/or
its Affiliates an aggregate of at least [*****] worth of services; for the third
Contract Quarter, Client shall purchase from Halo and/or its Affiliates an
aggregate of at least [*****] worth of services; for the fourth Contract
Quarter, Client shall purchase from Halo and/or its Affiliates an aggregate of
at least [*****] worth of services; and for each Contract Quarter thereafter,
Client shall purchase from Halo and/or its Affiliates an aggregate of at least
[*****] worth of services (such quarterly amount, the “Quarterly
Minimum”).  Notwithstanding the foregoing, [*****].

(b) Contributing Services.  Services contributing to the fulfillment of the
Quarterly Minimum may include (i) Manufacturing Services (i.e., for Products
and/or additional products added pursuant to Section 14.2) and/or Additional
Services under this Agreement and/or (ii) products or services (such as [*****])
under other written agreements between Halo and/or any of its Affiliates, on the
one hand, and any Client entity and/or any of its Affiliates, on the other
hand.  Amounts payable to Halo for such services contributing to the fulfillment
of the Quarterly Minimum (e.g., Price and Packaging Fees under this Agreement)
are collectively referred to as “Contributing Expenses”.  Contributing Expenses
shall exclude (A) pass-through costs, such as in respect of Consumables and
Regulatory fees (but shall include any administrative charges assessed by Halo
and/or its Affiliates on such pass-through costs), (B) amounts due from or on
behalf of Client in connection with indemnity obligations, (C) amounts due from
or on behalf of Client in consideration of assets, equity interests, profit
shares, or similar investments, and (D) any amounts due from or on behalf of
Client other than pursuant to invoices issued by Halo and/or any of its
Affiliates for services rendered in the ordinary course of business.  Such
excluded expenses shall be invoiced and paid in accordance with this Agreement
or the other applicable agreement(s) between Halo and Client and/or their
respective Affiliates.

(c) True-up.  Within [*****] after the end of each Contract Quarter, Halo will
compare the total amount of the Contributing Expenses invoiced by Halo during
the Contract Quarter against the Quarterly Minimum for the same quarter.  If the
total amount of the Contributing Expenses is less than the Quarterly Minimum,
then, except as provided in the next sentence with respect to [*****], Halo
shall invoice Client for the difference between the Quarterly Minimum and the
Contributing Expenses (such difference, a “True Up Amount”).  With respect to
[*****], the True Up Amount shall not be determined on a Contract Quarter basis
and instead shall be determined [*****].  If, subsequent to Halo’s calculation
of the True Up Amount for a given Contract Quarter (or, with respect to
[*****]), Client successfully disputes all or any part of a Halo invoice issued
during such quarter (or for [*****]) or if a Halo invoice issued during such
quarter (or for [*****]) is otherwise reduced, Halo shall have the right to
review the Contributing Expenses and the Quarterly Minimum for such Contract
Quarter (or [*****]).  To the extent Halo

17

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



would have been entitled to a greater True Up Amount had the invoice originally
been issued for the reduced amount, then Halo shall be entitled to invoice
Client for such incremental True Up Amount. Additionally, to the extent Client
successfully disputes Halo’s calculation of the True Up Amount and that results
in a lower True Up Amount, then Halo promptly shall refund to Client any
overpayment by Client of the True Up Amount.

(d) Reduction in Quarterly Minimums.  The Parties agree to use their respective
commercially reasonable best efforts to cease the dedication of the Machine
Space referred to as the IMS1 and for Client to vacate the IMSI space as soon as
reasonably practicable, but in no event without the written consent of Client
relinquishing such IMS1 Machine Space to Halo.  Once vacated (the “Forfeit
Date”), the Quarterly Minimum (and, for the avoidance of doubt, the total
monthly Additional Service fee payable under Section 2.1(b)(vi)(B) in respect of
the Machine Space) shall be reduced by [*****]. 

4.3 Authorization to Procure.

(a) Reliance on Forecast.  Client understands and acknowledges that Halo will
rely on the Forecast, Commitment and Firm Orders to procure Components necessary
for Halo to fulfill its obligations to supply Product under this Agreement.  In
addition, Client understands that to ensure an orderly supply of such
Components, it may be desirable for Halo to purchase such Components in
sufficient volumes to meet the anticipated requirements for Products set forth
in part or all of the Forecast or such longer period as Halo and Client may
agree.  Accordingly, Client authorizes Halo to purchase Components sufficient to
satisfy Client’s Product and Packaging requirements set forth in the [*****] of
the Forecast most recently provided by Client to Halo pursuant to Section ‎3.1
and such longer period as Halo and Client may agree in writing from time to
time.  If Components ordered by Halo as permitted by this Section ‎4.3(a) are
not included in Products manufactured for Client within [*****] after the
Forecasted month in respect of which such purchases were made (or such longer
period as Halo and Client may agree) or if such Components have expired during
such period, Client shall reimburse Halo its documented costs for procuring and
testing such items.

(b) Exclusive Components.    Halo shall provide Client with a list substantially
in the form set forth on Schedule E (the “Exclusive Components Purchasing
Summary”) of all Components unique to Client or Product that Halo expects to
purchase pursuant to Section 2.1(b)(iii) (“Exclusive Components”), in keeping
with the Product volumes set forth in the then-current Forecast, Commitment and
Firm Orders.  Halo shall provide a preliminary Exclusive Components Purchasing
Summary following execution of this Agreement, a revised version following
receipt of final Specifications, and thereafter an updated version on an annual
basis.  The Exclusive Components Purchasing Summary shall indicate which
Exclusive Components have a limited shelf life and which are subject to minimum
order quantities as specified by the vendor.  Client shall reimburse Halo its
documented costs for procuring and testing all Exclusive Components purchased by
Halo for use under this Agreement that are not used to perform Manufacturing
Services prior to the expiry of the Exclusive Component’s shelf life. 

(c) Reimbursement.  Reimbursement from Client under this Section ‎4.3 shall be
due, where applicable, within [*****] after Halo provides written notice to
Client that the relevant

18

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



Component has expired.  Halo shall deliver to Client documentation reasonably
sufficient to support the amount of such reimbursement; provided, that Halo
shall not be obligated to provide specific pricing information regarding any
Component that is subject to confidentiality obligations between Halo and its
vendor.  In respect of any unused, but unexpired, Components reimbursed by
Client hereunder, to the extent such Components are incorporated into Product
subsequent to such reimbursement, Halo will credit Client for the amount
reimbursed to Halo under this Section 4.3.

(d) Delay. Halo shall not be liable for any delay in delivery of Product if (i)
Halo is unable to obtain any Component in a timely manner and (ii) Halo placed
orders for such Component in keeping with this Section ‎4.3.  In the event that
any Component becomes subject to purchase lead time beyond [*****], Halo and
Client will negotiate in good faith an appropriate amendment to Section ‎4.3(a).

4.4 Shipment.    

(a) Risk of Loss and Title.  Halo shall ship Product to Client or its designee
FCA (Incoterms 2010) the Manufacturing Site promptly following Client’s
authorization to ship pursuant to Section 5.6.  Risk of loss of Product shall
remain with Halo until Halo loads Product onto the carrier’s vehicle for
shipment at the shipping point, at which time risk of loss shall transfer to
Client.  To the extent not already held by Client, title to Product shall
transfer to Client concurrently with risk of loss.    

(b) Packing and Transport.  Halo shall pack and label shipping containers in
accordance with Applicable Law and transport guidelines, the Specifications, and
Client’s written instructions (to the extent not inconsistent with any of the
foregoing).  At Client’s request and expense, merely as a convenience for Client
and without any liability accruing to Halo whatsoever (including in respect of
damage in transit, delivery issues, storage/shipping condition issues or
export/import issues), Halo shall reasonably cooperate with Client to
facilitate, as agent for Client, (i) making shipping arrangements and/or (ii)
obtaining export licences or other official authorizations necessary to export
the Products, such as customs clearance. Client shall arrange for insurance and
shall select the freight carrier to be used to ship Products.

(c) Delay.  Halo shall not be liable for any delay in delivery of Product as a
result of the matters described in clauses (1), (3) and (5) of Section 2.4(a).

ARTICLE 5  

PRICING, COSTS, invoicing and payment

5.1 Initial Period Fees.  Each Price and Packaging Fee set forth on Schedule A
is valid from the Effective Date until [*****];  provided, that Halo reserves
the right to revise the Price and Packaging Fee, subject to reasonable
negotiation between the parties, if commercial manufacturing has not commenced
under this Agreement within [*****] of the Effective Date.  Halo also reserves
the right to revise the Price and Packaging Fee if this Agreement is
substantially amended after the Effective Date, subject to Client’s written
consent, which shall not be unreasonably withheld, conditioned or delayed. 



19

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



5.2 Subsequent Year Fee Adjustments.  Effective on [*****], each of the Price
and Packaging Fee shall be adjusted to reflect (i) [*****], and (ii) [*****], so
as to pass on to Client the actual amount of any increase or decrease in such
costs.  Halo shall provide in writing to Client by November 1 of each Year the
updated Price and Packaging Fee for the subsequent Year, with appropriate
supporting documentation; provided, that Halo may redact confidential portions
of any supporting documents subject to obligations of confidentiality between
Halo and its vendors.  Such revised fee shall be effective with respect to any
Product delivered by Halo after the end of the then current Year.

5.3 Current Year Fee Adjustments.  During any Year of this Agreement, the Price
and Packaging Fee shall be adjusted in accordance with this Section ‎5.3 to
reflect extraordinary increases or decreases in Component costs due to market
conditions.  A material change shall be deemed to have occurred if: (i) the cost
of a given Component increases or decreases by [*****] or more of the cost for
that Component upon which the most recent fee quote was based; or (ii) the
aggregate cost for all Components of a given Product increases or decreases by
[*****] or more of the total Component costs for such Product upon which the
most recent fee quote was based.  To the extent that a Price or Packaging Fee
has been previously adjusted pursuant to Section ‎5.2 or this Section ‎5.3 to
reflect an increase or decrease in the cost of one or more Components, the
adjustments provided for in clauses (i) and (ii) above shall operate based on
the costs attributed to such Component(s) at the time the last such adjustment
was made.  Halo shall provide in writing to Client the revised Price and/or
Packaging Fee, with documentation to support both Halo’s normal forecasted cost
and new materially changed cost; provided, that Halo may redact confidential
portions of any supporting documents subject to obligations of confidentiality
between Halo and its vendors.  Such revised Price and/or Packaging Fee shall be
effective with respect to any Product delivered by Halo on or after the first
day of the month following Client’s receipt of Halo’s notice.

5.4 Fee Adjustments Due to Technical Changes and Productivity Improvements.    

(a) Technical Changes.  Amendments to a Product’s master batch record,
Specifications or the applicable Quality Agreement requested by either Halo or
Client will be implemented only following a technical and cost review by the
parties, and are subject to Client and Halo reaching agreement on appropriate
revisions to the Price and/or Packaging Fee and any other impacted fees under
this Agreement.  If Halo and Client agree to proceed with such amendment and
Client accepts a proposed fee revision, Halo shall implement the proposed change
on the agreed timeframe, and the revised fee shall apply only to Products that
are manufactured under the amended master batch record, Specifications or
Quality Agreement, as applicable.  In addition, Client shall purchase from Halo
any Inventory rendered obsolete as a result of such amendment based on the
procedure described in Section ‎8.4(c), subject to the last sentence of Section
‎8.4.

(b) Productivity Improvements.  Halo and Client will reasonably cooperate in
continuous improvement initiatives designed to reduce Product costs.  A cost
reduction measure is one that reduces the internal costs or out-of-pocket
expenses of either Halo or Client.  If Client provides to Halo an asset or
mechanism by which to reduce Product costs (e.g., Intellectual Property or
capital investment, including [*****]), then Halo shall pass through to Client
all of

20

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



the resulting net cost savings (net of implementation costs).  If Halo provides
an asset or mechanism by which to reduce Product costs, then Halo and Client
shall share equally the resulting net cost savings.  Halo and Client shall
negotiate in good faith an appropriate vehicle for any such net cost reduction
pass-through or sharing, such as a one-time payment by Halo to Client, a
reduction in Price or Packaging Fee, etc.  For avoidance of doubt, any on-going
method improvements adopted by Halo independently as part of its internal
continuous improvement initiatives in the ordinary course shall not be subject
to this Section 5.4(b).  Nothing in this Section 5.4(b) shall be construed to
require Halo to disclose its confidential financial information or to grant any
access to its financial books and records (other than in its sole discretion, or
to a Regulatory Authority in connection with Section 7.2), nor to perform at no
cost to Client any work that otherwise would comprise an Additional Service
subject to payment by Client hereunder.    

5.5 Multi-Country Packaging Requirements.  If and when Client decides that it
wishes to have Halo provide Manufacturing Services in respect of Product for
countries in addition to those countries that then comprise the Territory,
Client shall inform Halo of the Packaging requirements for each additional
country and Halo shall prepare a quotation for consideration by Client of the
relevant Packaging Fee and any revised Component costs and changeover fees for
Product destined for each additional country.  The agreed additional Packaging
requirements and related Packaging Fee, costs and changeover fees shall be set
out in a written amendment to this Agreement as contemplated by Section ‎14.2.

5.6 Invoicing.    

(a) Submission.  Invoices shall be sent by fax or email to such fax number or
email address as Client may provide to Halo in writing from time to time. 

(b) Product Invoices.  Halo shall invoice Client for the Price and any
applicable Packaging Fee for Product on the date on which Halo notifies Client
that the applicable Product is released by Halo’s quality assurance department.
  Each Product invoice shall, to the extent applicable, identify Client’s
Purchase Order number, Product batch numbers, names and quantities, Price,
Packaging Fee, freight charges and the total amount to be remitted by
Client.  Halo shall also submit to Client with each shipment of Product an
invoice covering such shipment. 

(c) Other Invoices.  Halo shall invoice Client for all other fees due under this
Agreement (including in connection with True Up Amounts, Additional Services,
Components, and Consumables) as and when appropriate, including any credits
under such invoices.  Any fees assessed on an annual basis will be invoiced as
of the first day of each Year.  Each such invoice shall reference this Agreement
and identify in reasonable detail the nature of the charges therein. 

5.7 Payment Terms.  Client shall pay all invoiced amounts that are not subject
to a good faith dispute by Client in full within [*****] following the
applicable invoice date.    Client shall make payment in U.S. dollars, and
otherwise as directed in the applicable invoice. For amounts that are subject to
a good faith dispute or in respect of invoices for Product that has been
rejected by Client in accordance with the procedures set forth in Section 6.1,
Client shall pay, within [*****] after resolution of such dispute, any amounts
agreed to be due from Client pursuant

21

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



to such resolution, together with interest as provided in Section 5.8 from the
original due date of such amounts to the date of the actual payment.

5.8 Interest.  If any payment is not received by Halo by its due date, Halo may,
in addition to any other remedies available at equity or in law, charge interest
on the outstanding sum from the due date (both before and after any judgment) at
[*****] (or, if less, the maximum amount permitted by Applicable Laws) until
paid in full.

5.9 Taxes.  All taxes, duties and other amounts assessed by any Authority
(excluding tax based on net income and franchise taxes) on API, PEO,
Manufacturing Services or Product are the responsibility of Client, and Client
shall reimburse Halo for all such taxes, duties and amounts paid by Halo to any
Authority (or such sums will be added to invoices directed at Client, where
applicable).

ARTICLE 6  

PRODUCT CLAIMS AND RECALLS

6.1 Product Claims.

(a) Product Claims.  Client has the right to reject any portion of any shipment
of Product that is alleged not to be Conforming Product (“Non-Conforming
Product”) without invalidating any remainder of such shipment.  Client shall
inspect Product supplied by Halo upon receipt thereof and shall give Halo
written notice (a “Deficiency Notice”) of all claims that Product is
Non-Conforming Product within [*****] after Client’s receipt thereof (or, in the
case of Latent Defects, within [*****] after discovery thereof by Client, but in
no event after the expiration date of the Product), together with a sample of
the Non-Conforming Product.  Should Client fail to provide Halo with the
Deficiency Notice within the applicable [*****] period, then the Product shall
be deemed to have been accepted by Client as of the [*****] after delivery or
discovery, as applicable, and Halo shall have no liability therefor. 

(b) Evaluation.  Upon receipt of a Deficiency Notice, Halo shall have [*****] to
advise Client in writing that it disagrees with the Deficiency Notice.  If
Client and Halo fail to agree within [*****] after Halo's disagreement notice as
to whether any Products identified in the Deficiency Notice are Non-Conforming
Product, then Halo and Client shall mutually select an independent laboratory or
qualified person, as appropriate, to evaluate whether such Products are
Non-Conforming Product and the cause of any non-conformity.  Such evaluation
shall be binding on the parties.  If such evaluation confirms that such Products
are Non-Conforming Products or if Halo does not disagree with the Deficiency
Notice, such Products shall be deemed properly rejected under this Section ‎6.1,
and Halo shall bear the expenses associated with the evaluation, if any.  If
such evaluation determines that Product is Conforming Product, Client shall be
deemed to have accepted delivery of such Products on the [*****] after delivery
(or, in the case of any defects not reasonably susceptible to discovery upon
receipt of the Product, on the [*****] after discovery thereof by Client, but in
no event after the expiration date of the Product), and Client shall bear the
expenses associated with such evaluation.



22

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



(c)Shortage. Claims for shortages in the quantity of Products shipped by Halo
shall be dealt with as may reasonably be agreed to by Halo and Client in the
ordinary course of business. 

6.2 Product Recalls.

(a) Records and Notice.  Halo and Client shall each maintain such records as may
be necessary to permit a Recall of any Product delivered to Client or customers
of Client.  Each of Halo and Client shall promptly notify the other by telephone
(to be confirmed in writing) of any notification, event or other information,
whether received directly or indirectly, that might affect the marketability,
safety or effectiveness of any Product and/or that might result in a Recall of
any API, PEO or Product.  The decision to initiate a Recall or to take some
other corrective action, if any, shall be made and implemented by Client.

(b) Recalls.  In the event (i) any Authority issues a directive, order or,
following the issuance of a safety warning or alert with respect to a Product, a
written request that any Product be Recalled, (ii) a court of competent
jurisdiction orders such a Recall, or (iii) Client determines that any Product
should be Recalled, Halo will co-operate as reasonably requested by Client,
having regard to all Applicable Laws.

6.3 Halo’s Responsibility for Non-Conforming and Recalled Product.

(a) Non-Conforming Product.  In the event Client rejects Products in accordance
with Section ‎6.1 and defect in Non-Conforming Product is determined to have
arisen primarily from Halo’s failure to provide the Manufacturing Services in
accordance with the Specifications, Applicable Laws (including cGMPs) and the
Quality Agreement (“Non-Compliant Services”), Halo will, at Client’s election
either (i) credit Client’s account for (A) the invoiced Price for such
Non-Conforming Products, plus (B) the invoiced Packaging Fee, if any, for such
Non-Conforming Products, plus (C) the API incorporated in such Non-Conforming
Product at the API Cost (subject to the Maximum API Credit Value), plus (D) the
PEO incorporated in such Non-Conforming Product at the PEO Cost (subject to the
Maximum PEO Credit Value), plus, the reasonable transportation costs incurred by
Client in respect of all of the foregoing, or (ii) replace such Non-Conforming
Products with Conforming Products, contingent upon the receipt from Client of
API and PEO necessary for the manufacture of such replacement Products, for
which Halo shall pay Client at the API Cost (subject to the Maximum API Credit
Value) and the PEO Cost (subject to the Maximum PEO Credit Value), respectively.
  

(b) Recalled Product Not Attributed to Halo Actions.  Halo shall not be
responsible for any aspect of any Recall (including costs), and shall be
entitled to full payment for all Product delivered, if a Recall is due to
reasons that cannot be primarily attributed to Halo’s Non-Compliant
Services.  Client shall reimburse Halo for all reasonable and documented out of
pocket costs and expenses incurred by Halo in assisting Client, as may be
reasonably requested by Client, in investigating any such Recall.

(c) Recalled Product Attributed to Halo Actions. In the event of any Recall
arising out of or resulting from Halo’s Non-Compliant Services, Halo shall
reimburse Client for all reasonable

23

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



and documented out-of-pocket costs and expenses incurred by Client in conducting
such Recall and, at Client’s election, either:

(i) credit Client’s account for (A) the invoiced Price for such Recalled
Product, plus (B) the invoiced Packaging Fee, if any, for such Recalled Product,
plus (C) the API incorporated in such Recalled Product at the API Cost (subject
to the Maximum API Credit Value), plus (D) the PEO incorporated in such Recalled
Product at the PEO Cost (subject to the Maximum PEO Credit Value); plus, the
reasonable transportation costs incurred by Client and not otherwise recovered
by Client in respect of such Recalled Product; or

(ii) replace such Recalled Products with Conforming Products, contingent upon
the receipt from Client of API and PEO necessary for the manufacture of such
replacement Products, for which Halo shall pay Client at the API Cost (subject
to the Maximum API Credit Value) and the PEO Cost (subject to the Maximum PEO
Credit Value), respectively.

(d) Limitations.  For avoidance of doubt, Halo shall have no obligation for or
in connection with Non-Conforming Product or Recalled Product if any
deficiencies in, or other liabilities associated with (and the parties expressly
acknowledge and agree that it shall not be deemed to be Non-Compliant Services
if), such Non-Conforming Product or Recalled Product [*****].

6.4 Disposition of Non-Conforming Products.  Client shall not, without Halo’s
prior written consent, dispose of any Non-Conforming Products in relation to
which it intends to assert a claim against Halo.  Halo shall bear the cost of
disposition with respect to Non-Conforming Products in relation to which it
bears responsibility under Section ‎6.3.  In all other circumstances, Client
shall bear the cost of such disposition.

6.5 Customer Questions and Complaints.  Client shall have the sole
responsibility for responding to questions and complaints from Client’s
customers and for handling customer returns of Product.  Questions or complaints
received by Halo from Client’s customers shall be promptly referred to Client in
writing or by any reasonable means, including but not limited to Client’s
Adverse Event Hotline at [*****] or as referenced in the Quality
Agreement.  Halo shall co-operate and provide such information as reasonably
required to allow Client to determine the cause of, respond to, and resolve any
customer questions and complaints.  Unless it is determined that the cause of
any customer complaint is Non-Compliant Services, all costs incurred by Halo
under this Section ‎6.5 shall be borne by Client.

6.6 Sole Remedy.  Except for Halo’s indemnity obligations under Section ‎10.3(a)
and subject to the limitations set forth in this Agreement (including Sections
‎10.1 and ‎10.2), the remedies described in this Article 6 shall be Client’s
sole remedy for any Non-Conforming Product and/or Non-Compliant Services.  In
addition, to the extent Client elects the remedy set forth in Section 6.3(c) in
connection with Recalled Product, Client may not also elect the remedy set forth
in Section 6.3(a) for Non-Conforming Product.



24

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



ARTICLE 7  

COOPERATION

7.1 Quarterly Review.  Promptly following execution of this Agreement, Halo and
Client shall appoint one of its employees to be a relationship manager
responsible for liaison between the parties.  The relationship managers shall
meet not less than quarterly to review the current status of the business
relationship and manage any issues that have arisen.

7.2 Communication with Authorities.  Subject to Section ‎7.7, Halo may
communicate with any Authority, including any Regulatory Authority, regarding
Product if, in the opinion of Halo’s counsel, such communication is necessary to
comply with the terms of this Agreement or the requirements of any Applicable
Law; provided, that unless, in the reasonable opinion of Halo’s counsel, there
is a legal prohibition against doing so, Halo shall permit Client to accompany
and take part in any communications with the Regulatory Authority regarding
Product, and to receive copies of all such communications from the Regulatory
Authority regarding Product.  Unless not permitted by Applicable Law, Halo shall
provide notice to Client within [*****] of any communications received from any
Regulatory Authority that relate to, or have the potential to affect, the
Manufacturing Services.  Nothing in this Agreement shall be construed to limit
Client’s ability to communicate with any Authority, including any Regulatory
Authority, concerning the Products; provided, that to the extent such
communication pertains to the Manufacturing Services, unless, in the reasonable
opinion of Client’s counsel, there is a legal prohibition against doing so,
Client can request and shall permit Halo to accompany and take part in
communications with the Regulatory Authority regarding Manufacturing Services,
and Client will provide Halo with copies of all communications from the
Regulatory Authority regarding Manufacturing Services. 

7.3 Records and Accounting by Halo.  Halo shall keep materially complete and
accurate records of the manufacture, testing, storage, and shipping of Product,
including master batch records, completed batch records, quality control
documentation and results for all acceptance tests performed (collectively,
“Records”) and retain samples of Product as necessary to comply with Applicable
Law, as well as to assist with resolving Product complaints and other similar
investigations.  Copies of Records and samples shall be retained for a period of
[*****], or longer if required by Applicable Law, at which time Client will be
consulted prior to any decisions concerning the delivery and destruction of such
Records, subject to Section ‎14.3. 

7.4 Inspection. Halo shall permit Client or Client’s designee to inspect once
annually, and any other time at which Client has reasonable cause, that portion
of the Manufacturing Site where Product is manufactured and review such Records
as are reasonably necessary for the purpose of assessing Halo’s compliance with
the Specifications and Applicable Laws, including cGMPs.  Such inspection and
Records review shall be conducted upon reasonable prior notice by Client (which,
in the case of annual inspections, shall be not less than [*****] prior to the
proposed inspection; and in the case of any inspection for which Client has
reasonable cause, shall be on reasonably in advance of the proposed
inspection), at a time during normal business hours and on a date mutually
agreeable to Halo and Client, and shall be coordinated by the relationship
managers appointed under Section 7.1. A Halo representative shall be present at
all times during any such

25

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



inspection, and Client’s representatives conducting such audit shall comply with
Halo’s standard procedures while on-site.  

7.5 Notification of Regulatory Inspections or Action.   Halo shall notify Client
within [*****] of learning of any inspections by any Regulatory Authority, and
if such inspection specifically involves any Product, Client shall have the
right to attend any such inspection. Halo shall furnish to Client (a) within
[*****] after receipt, any report or correspondence issued by the FDA or other
Regulatory Authority in connection with such inspection, including, but not
limited to, any FDA Form 483 (list of Inspectional Observations) or applicable
portions of any FDA Warning Letters that pertain to the Product in the
Territory, and (b) not later than [*****] prior to the time it provides to the
FDA or other Regulatory Authority, copies of proposed responses or explanations
relating to items set forth above (each, a “Proposed Response”), in each case
redacted of trade secrets or other confidential or proprietary information of
Halo that are unrelated to its obligations under this Agreement or to
Product.  Halo shall discuss with Client and consider in good faith any comments
provided by Client on the Proposed Response.  After the filing of a response
with the FDA or other Regulatory Authority, Halo shall notify Client and provide
Client with copies of any further contacts with such Regulatory Authority
relating to the subject matter of the response.

7.6 Reports.  On an annual basis, Halo will provide Client with a copy of all
Product data in its control (including release test results, complaint test
results, and all investigations in manufacturing, testing and storage) that
Client reasonably requires in order to complete any filing required by any
Regulatory Authority, including an annual report within the meaning of 21 C.F.R.
§ 314.81(b)(2).  At Client’s request, Halo will provide Client with a copy of
the annual product review report within the meaning of 21 C.F.R. §
211.180(e).  Any additional reports requested by Client beyond the scope of
cGMPs and customary requirements of Regulatory Authorities shall be subject to
an additional fee to be agreed upon between Halo and Client. 

7.7 Regulatory Filings.

(a) Regulatory Authority.  Client shall have the sole responsibility for filing
all Product-specific documents with all Regulatory Authorities and taking any
other actions that may be required for the receipt and/or maintenance of
Regulatory Authority approval for the commercial manufacture of the
Products.  Halo shall assist Client, to the extent consistent with Halo’s
obligations under this Agreement, to obtain Regulatory Authority approval for
the commercial manufacture of all Products as quickly as reasonably
possible.  In addition to its obligations pursuant to Section 2.5, Halo shall
have the sole responsibility for filing all documents with Regulatory
Authorities and taking any other actions that may be required for the receipt
and/or maintenance of Regulatory Authority licensure of the Manufacturing Sites,
including such licenses as may be required to perform services generally of the
nature of the Manufacturing Services. 

(b) Verification of Data.  At least [*****] prior to filing in connection with
obtaining regulatory approval of the Products any documents with any Regulatory
Authority that incorporate data generated by Halo, Client shall provide Halo
with a copy of the documents incorporating such data so as to give Halo the
opportunity to verify the accuracy of such documents as they relate to

26

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



the Halo generated data.  Upon completion of the review, Halo shall return or
destroy any and all documents related to its review as instructed by Client.  

(c) Verification of CMC.  At least [*****] prior to filing with any Regulatory
Authority any documentation which is or is equivalent to the FDA’s Chemistry and
Manufacturing Controls (“CMC”) related to any marketing authorization, such as a
New Drug Application or Abbreviated New Drug Application, Client shall provide
Halo with a copy of the CMC documents which have relied upon Halo data for
preparation.  Such disclosure shall permit Halo to verify that the CMC
accurately describes the work that Halo has performed and the manufacturing
processes that Halo will perform pursuant to this Agreement.  Client shall
provide Halo with copies of those sections of FDA filings at the time of
submission that contain chemistry, manufacturing and controls information
derived from Halo data regarding the Product.  Such copies and FDA filings shall
constitute Client’s Confidential Information.

(d) Deficiencies.  If, acting reasonably, Halo determines that any of the
information provided by Client in accordance with clause (b) or (c) above is
inaccurate or deficient, Halo shall notify Client in writing of such matter
within [*****] of receipt of documents from Client. The parties shall work
together to have such matters resolved prior to Client’s submission to the
Regulatory Authority; provided, that Client shall have the final decision as to
inclusion of any information in such submissions so long as such information
does not obligate Halo to pay any money or perform any task or obligation beyond
the Manufacturing Services provided for hereunder.

7.8 Quality Agreement.  If Halo and Client have executed a Quality Agreement
prior to the Effective Date, it shall be attached hereto as Schedule H (and if
such Quality Agreement is by only one or two of the entities included in the
term “Client”, then, by signing this Agreement, each Client entity who is not
party to such Quality Agreement hereby agrees that such Quality Agreement
applies equally to it for purposes of this Agreement).  If Halo and Client have
not executed a Quality Agreement prior to the Effective Date, a form of Quality
Agreement shall be attached hereto as Schedule H and, as soon as reasonably
practicable after the signing of this Agreement (and in any event prior to
Halo’s performance of any Manufacturing Services),  Halo and Client shall
negotiate in good faith and enter into a Quality Agreement in such form and that
reflects the terms and conditions of this Agreement.  Following signature of
such Quality Agreement, the parties shall replace the form at Schedule H with
such executed Quality Agreement.  The Quality Agreement shall in no way
determine financial responsibility of the parties for the responsibilities set
forth therein.  In the event of a conflict between any of the provisions of this
Agreement and the Quality Agreement with respect to quality-related activities,
including compliance with cGMPs, the provisions of the Quality Agreement shall
govern.   In the event of a conflict between any of the provisions of this
Agreement and the Quality Agreement with respect to any commercial matters,
including allocation of risk, liability and financial responsibility, the
provisions of this Agreement shall govern. 



27

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



ARTICLE 8  

TERM AND TERMINATION

8.1 Term.  This Agreement shall become effective as of the Effective Date and
shall continue for five (5) Years from the date of Client’s first Firm Order
(“Initial Term”), unless terminated earlier by Halo or Client in accordance with
Section ‎8.2.  The Initial Term shall automatically renew for successive terms
of two (2) Years each (each, a “Renewal Term”, and together with the Initial
Term, the “Term”) unless either Halo or Client gives written notice to the other
of its intention to terminate this Agreement at least six (6) months prior to
the end of the then-current Initial Term or Renewal Term, as applicable. 

8.2 Early Termination.

(a) Breach.  Either Halo or Client may terminate this Agreement upon written
notice to the other party effective immediately if such other has failed to
remedy a material breach of this Agreement within thirty (30) calendar days
following receipt of a written notice that describes the material breach in
reasonable detail and expressly states that it is a notice under this Section
‎8.2(a),  provided, however, if the material breach cannot be cured within
thirty (30) calendar days, then if the material breach is capable of being cured
and the defaulting party substantially commences in good faith the cure within
twenty (20) calendar days after receipt of the written notice of material
breach and completes the cure within sixty (60) days from receipt of such
written notice, then the non-defaulting party shall not be permitted to
terminate this Agreement as a result of such material breach.   If the
defaulting Party is solely Halo, then the Requirements Obligation under Section
2.1 shall be waived for the foregoing thirty (30) and sixty (60) day periods,
the Quarterly Minimum shall be reduced on a pro rata basis for the foregoing
thirty (30) and sixty (60) day periods, and Halo will reimburse Client for any
reasonable, out-of-pocket costs actually incurred by Client to itself fulfill or
have fulfilled Manufacturing Services under Article 2 during such periods in
which the Requirements Obligation is waived.

(b) Bankruptcy.  Either Halo or Client may terminate this Agreement immediately
without further action (including without any written notice to the other) in
the event that (i) any one of the entities included in the term “Client” or
Halo, respectively, is declared insolvent or bankrupt by a court of competent
jurisdiction, and such declaration or order remains in effect for a period of
sixty (60) days, (ii) a voluntary petition of bankruptcy is filed in any court
of competent jurisdiction by any one of the entities included in the term
“Client” or Halo, respectively, or (iii) this Agreement is assigned by any one
of the entities included in the term “Client” or Halo, respectively, for the
benefit of creditors.

(c) Regulatory Considerations.  Client may terminate this Agreement as to any
Product and applicable portion of the Territory upon thirty (30) days’ prior
written notice to Halo in the event that (i) any Regulatory Authority takes any
action or raises any objection that prevents Client from importing, exporting,
purchasing or selling such Product in all or part of the Territory, or
(ii) subject to Section ‎8.3, Client elects to discontinue selling or otherwise
withdraws from the market such Product in all or part of the Territory.



28

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



(d) Force Majeure.  Either Halo or Client may terminate this Agreement upon
written notice as permitted by Section 14.1 (Force Majeure).

8.3 Product Discontinuation.  Client shall use commercially reasonable efforts
to provide at least [*****] advance notice to Halo if it intends to no longer
order Manufacturing Services for a Product due to its election to discontinue or
otherwise withdraw from the market any Product in all or part of the Territory.

8.4 Obligations on Termination.  If this Agreement expires or is terminated in
whole or in part for any reason, then, in addition to the applicable terms of
Section ‎8.5:

(a) Work in Process.  At Client’s election, Halo shall either (i) complete any
Product that is a work in process, which Product shall be subject to Section
‎8.4(b), or (ii) or cease such work and transfer such work in process into
storage containers, which work in process shall be subject to Section ‎8.4(c);
it being understood that if Client fails to timely make such an election or if
termination is by Halo under Section ‎8.2(a) or ‎8.2(b), clause (ii) above shall
automatically apply;

(b) Product.  Client shall take delivery of and pay for, at the Price and
Packaging Fee in effect at the time, all completed, undelivered Conforming
Product that Halo has produced pursuant to a Firm Order;

(c) Inventory.  Except in the event of termination of this Agreement for Halo’s
uncured material breach, Client shall purchase, at Halo’s cost, all Inventory
then in stock or that is later delivered by a Third Party vendor pursuant to
non-cancellable orders, and shall reimburse Halo for any cancellation fees
assessed by Third Party vendors for Inventory orders that are cancellable;
provided, that Halo provides to Client, upon reasonable request, copies of
vendor purchase orders and/or contracts to support Halo’s assertion that an
order is non-cancellable; provided further, that Halo may redact confidential
portions of any such supporting documents pursuant to obligations of
confidentiality between Halo and the applicable vendor.

(d) Client-Supplied Materials.  Halo shall return to Client all unused API and
PEO, and deliver to Client all Inventory paid for by Client pursuant to clause
(c) above;

(e) Records and Samples.  Halo shall maintain reserve samples and batch
production records in accordance with Applicable Law;

(f) Stability.  At Client’s election, Halo shall either (i) continue to perform
any ongoing stability testing or (ii) ship the stability samples to Client; it
being understood that if Client fails to timely make such an election or if
termination is by Halo under Section ‎8.2(a) or ‎8.2(b), clause (ii) above shall
automatically apply;

(g) Technology Transfer.  At Client’s request and so long as Client is not in
breach of Article 11, Halo shall permit Third Parties to access to the
Manufacturing Sites for purposes of effecting a technology transfer of Client’s
Product and Specifications, subject to Halo’s prior written consent, which shall
not be unreasonably withheld (provided, that if Client is in breach of Article
11, but not in material breach of Article 11, then the foregoing right of
qualified access

29

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



shall be limited to Third Parties that are not direct competitors of Halo (i.e.,
a North America-based contract manufacturing organizations)); and

(h) Quarterly Minimum.  If termination occurs prior to the end of the Initial
Term and such termination is by Halo under Section 8.2(a), 8.2(b), or 8.2(d) or
by Client under Section 8.2(c)(except where the basis for such termination is
the result of an action or objection by a Regulatory Authority that is not due
to the fault of Client (e.g., if a Regulatory prohibits the sale of opioid
products)), Client shall pay Halo an amount equal to (i) if termination is not
concurrent with the end of a Contract Quarter, the amount that would have been
due from Client to Halo under Section 4.2 if the Agreement had remained in
effect through the end of the then-current Contract Quarter and Client had
ordered no more Product during the then-current Contract Quarter plus (ii) the
amount that would have been due from Client to Halo under Section 4.2 for each
remaining full Contract Quarter of the Initial Term, but not to exceed [*****],
if the Agreement had remained in effect through the end of the Initial Term and
Client had not ordered any Product during any such Contract Quarter. 
Notwithstanding anything to the contrary herein, payment by Client of the
amounts set forth in this Section 8.4(h) shall constitute Halo’s sole and
exclusive remedy for termination of this Agreement by Halo under Section 8.2(a),
8.2(b), or 8.2(d) or by Client under Section 8.2(c) (subject to the other
provisions of this Section 8.4); 

with any costs incurred by Halo to comply with the obligations in the foregoing
clauses (a) – (h), including shipping and related expenses, to be borne by
Client, except in the event of termination of this Agreement by Client pursuant
to Section ‎8.2(a) or 8.2(d), in which case Halo shall bear all such
expenses.  In lieu of taking possession of any of the materials described in
clause (b), (c) or (d) above, Client may direct Halo to destroy such items,
which Halo shall cause to be done at Client’s cost except as provided in the
preceding sentence.

8.5 Survival.  Any termination or expiration of this Agreement shall not affect
any obligations or payments due hereunder and outstanding as of the date of such
termination or expiration, nor shall it prejudice any other rights or remedies
that a party may have under this Agreement.  Notwithstanding any termination or
expiration of this Agreement for any reason, the parties’ rights and obligations
under the following provisions shall survive and continue in effect in
accordance with their respective terms: Sections 2.1(b)(vi)(D), 3.6, 5.6 – 5.9,
7.3, 8.4, 8.5 and 9.4, and Articles 6, 10, 11, 12 (excluding Section 12.1(b)),
13 and 14.

ARTICLE 9  

REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1 Authority.  Each party represents and warrants to the other that (a) it has
the full right and authority to enter into this Agreement, (b) it is in good
standing in its jurisdiction of organization and all jurisdictions in which it
operates, (c) the execution and delivery of this Agreement and the performance
of such its obligations hereunder do not conflict with, or constitute a default
or require any consent under, any contractual obligation of such party, and (d)
it will comply with all Applicable Laws in performing its obligations under this
Agreement.



30

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



9.2 Client Warranties.  Client covenants, represents and warrants to Halo that:

(a) to the best of Client’s knowledge, the preliminary copy of the
Specifications provided by Client to Halo further to Section ‎3.3 is true and
accurate in all material respects, and, to the best of Client’s knowledge, there
will be no material change to such Specifications;

(b) it shall at all times comply with all material Applicable Laws relating to
its activities under this Agreement, and in particular (i) all Product delivered
to Client by Halo hereunder shall be held, used, distributed, sold and otherwise
disposed of by or on behalf of Client in accordance with all Applicable Laws and
(ii) all artwork, the content of all Packaging, and all other Specifications
delivered by or on behalf of Client to Halo for use in the Manufacturing
Services shall comply with Applicable Law;  

(c) it owns or is licensed (with the right to sublicense to Halo) to all right,
title and interest in and to all Intellectual Property rights relating to the
Product (other than Halo’s Intellectual Property) provided by Client to Halo for
use in connection with providing Manufacturing Services, and such Intellectual
Property (i) may lawfully be used by Halo in connection with providing
Manufacturing Services and (ii) so long as Halo uses such Intellectual Property
solely as contemplated by this Agreement, such use, to the best of Client’s
knowledge, does not and will not infringe, violate or misuse any Third Party
Rights;

(d) to the best of Client’s knowledge, the manufacture of the Product in
accordance with the Specifications, and the use of the API and PEO in the
Product in the Territory, do not and will not infringe, violate or misuse any
applicable United States or foreign Third Party Rights, and it has no knowledge
of any actual or threatened claims, actions or proceedings alleging the
infringement, violation or misuse of any Third Party Rights in connection with
the manufacture of the Product or the use of the API or PEO in the Product in
the Territory; and

(e) Client shall have contractually required its suppliers of API and PEO
provided to Halo hereunder to have been manufactured in accordance with
Applicable Law, including cGMPs, and at the time of delivery under Section ‎3.4
to meet all applicable Specifications and not be adulterated, misbranded or
mislabeled within the meaning of Applicable Laws;

(f) the Injection Molding Machines are of a size, design capacity, and
manufacture selected by Client, and as of the Effective Date the IM Machines are
(i) suitable for Client’s purposes, (ii) sufficient to produce the quantities of
Product that Client expects to order hereunder subject to the capacity
constraints described in Section 3.2(c), (iii) are compliant with cGMPs, and
(iv) have been delivered and installed in good operating condition; and

(g) each of the API Cost and PEO Cost accurately reflects Client’s actual,
out-of-pocket cost to procure the API and PEO, respectively, from its Third
Party vendors and provide it to Halo.



31

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



9.3 Halo Warranties.  Halo covenants, represents and warrants to Client that:

(a) to the best of Halo’s knowledge, there are no Third Party Rights related to
Halo’s Intellectual Property that would be infringed, violated or misused by
Halo’s performance of the Agreement;

(b) it has no knowledge of any claims, actions or other actual or threatened
legal proceedings or investigations by any Regulatory Authority, the subject of
which is (i) the infringement, violation or misuse of Third Party Rights related
to any Halo’s Intellectual Property or (ii) the violation of Applicable Law by
Halo or the Manufacturing Sites;

(c) it does not and will not use in the performance of its obligations under
this Agreement the services of any individual debarred or suspended under 21
U.S.C. §335(a) or (b);

(d) it does not have and will not hire as an officer or employee any individual
who has been convicted of a felony under the laws of the United States for
conduct relating to the regulation of any drug product under the Federal Food,
Drug, and Cosmetic Act; and

(e) all Product provided to Client hereunder have been manufactured in
accordance with the Quality Agreement, the manufacturing process set forth in
the Product Specifications (subject to permitted deviations) and Applicable Law,
including cGMPs, and shall at the time of delivery under Section ‎4.4(a) meet
all Specifications and not be adulterated, misbranded or mislabeled within the
meaning of Applicable Laws; provided, that no representation or warranty is made
by Halo to the extent of (and Halo shall not be liable for any defect in Product
attributable to) any of the matters described in Section 6.3(d) or clauses (2)
and (4) of Section 2.4(a) (the foregoing, the “Product Warranty”). 

9.4 Limited Warranty.  NO PARTY MAKES ANY REPRESENTATION, WARRANTY OR GUARANTEE
OF ANY KIND, EITHER EXPRESS OR IMPLIED, BY FACT OR LAW, OTHER THAN THOSE
EXPRESSLY SET FORTH IN THIS ARTICLE 9.  HALO EXPRESSLY DISCLAIMS THE IMPLIED
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE AND ANY WARRANTY OF MERCHANTABILITY
WITH RESPECT TO THE PRODUCTS.

ARTICLE 10  

REMEDIES, INDEMNITIES and INSURANCE

10.1 No Consequential Damages.    Except for [*****], under no circumstances
whatsoever shall either Halo or Client be liable to the other (or any related
Person) in contract, tort, negligence, breach of statutory duty or otherwise for
(a) any (direct or indirect) loss of profits (including lost sales, business
interruption or lost business opportunities), revenues, production, anticipated
savings, data, business or goodwill or (b) any other liability, damage, cost or
expense of any kind incurred by any other party of an incidental, indirect,
consequential, exemplary, punitive or special nature, regardless of any notice
of the possibility of such damages.



32

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



10.2 Limitation of Liability.

(a) API. Except as expressly set forth in Sections 2.1(b)(i), 2.3(e), 6.3(a) and
6.3(c) of this Agreement, under no circumstances whatsoever shall Halo be
responsible for any loss, damage or destruction of API.  Halo’s maximum
aggregate liability for loss or damage to all API under this Agreement,
including Sections 2.1(b)(i), 2.3(e), 6.3(a) and 6.3(c), shall not exceed the
Maximum API Credit Value in any given Year.  

(b) PEO. Except as expressly set forth in Sections 2.1(b)(ii), 2.3(e), 6.3(a)
and 6.3(c) of this Agreement, under no circumstances whatsoever shall Halo be
responsible for any loss, damage or destruction of PEO.  Halo’s maximum
aggregate liability for loss or damage to all PEO under this Agreement,
including Sections 2.1(b)(ii), 2.3(e), 6.3(a) and 6.3(c), shall not exceed the
Maximum PEO Credit Value in any given Year.  

(c) Maximum Liability. Halo’s maximum liability under this Agreement resulting
from a breach of its representations, warranties or other obligations under this
Agreement shall not exceed [*****].    The foregoing shall not apply to
[*****]. 

(d) For the avoidance of doubt, any amounts paid or credited to Client by Halo
under this Agreement (i) in respect of lost, damaged or destroyed API shall not
exceed the Maximum API Credit Value, (ii) in respect of lost, damaged or
destroyed PEO shall not exceed the Maximum PEO Credit Value, and (iii) in
respect of any and all liabilities under this Agreement (including in connection
with API and PEO) shall not exceed the cap set forth in clause (c) above.

10.3 Indemnification. 

(a) By Halo. Halo shall indemnify and hold harmless Client, its Affiliates, and
their respective officers, employees and agents (“Client Indemnitees”) from and
against any and all losses, claims, damages, liabilities, obligations,
penalties, judgments, awards, costs, expenses, and disbursements, including
reasonable attorneys’ fees and expenses (collectively, “Losses”), in connection
with any claim, suit or action asserted by a Third Party (“Third Party Claim”)
caused by, relating to, based upon, arising out of or in connection with: (a)
any breach by Halo of any of Halo’s representations, warranties or covenants
under this Agreement; (b) any actual or alleged infringement or violation of any
Third Party’s patent, trade secret, copyright, trademark or other proprietary
rights by Halo’s Intellectual Property (excluding Inventions allocated to Halo
pursuant to Section 12.2(b)); or (c) Halo’s willful misconduct or negligence;
except in each case to the extent any such Losses were caused by or arose out of
any Client Indemnitee’s (i) breach of the representations, warranties or
covenants set forth herein, (ii) willful misconduct or negligence or (iii) other
matter subject to indemnity by Client pursuant to Section 10.3(b).

(b) By Client.  Client shall indemnify and hold harmless Halo, its Affiliates,
and their respective officers, employees and agents (“Halo Indemnitees”) from
and against any and all Losses in connection with any Third Party Claim caused
by, relating to, based upon, arising out of or in connection with: (a) breach of
any of Client’s representations, warranties, or covenants under this Agreement;
(b) any actual or alleged infringement or violation of any Third Party’s patent,
trade secret, copyright, trademark or other proprietary rights by Intellectual
Property or materials

33

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



provided by Client, including API,  (c) product liability arising from defective
API or PEO; (d) Client’s willful misconduct or negligence; or (e) the promotion,
distribution, use, misuse, sale or effect of the API or Product; except in each
case to the extent any such Losses were caused by or arose out of any Halo
Indemnitee’s (i) breach of the representations, warranties or covenants set
forth herein, (ii) willful misconduct or negligence or (iii) other matter
subject to indemnity by Halo pursuant to Section 10.3(a). 

(c) Procedure. 

(i) Claims.  As promptly as is reasonably practicable after becoming aware of a
claim for indemnification under this Agreement, but in any event no later than
[*****] after becoming aware thereof, the party claiming indemnification (the
“Indemnified Person”) shall give written notice to the party from which
indemnification is sought (the “Indemnifying Person”) of such claim in
accordance herewith (the “Claim Notice”); provided, that the failure of the
Indemnified Person to give such notice shall not relieve the Indemnifying Person
of its obligations under this Section 10.3 except to the extent (if any) that
the Indemnifying Person shall have been prejudiced thereby.  The Claim Notice
shall set forth in reasonable detail (A) the facts and circumstances giving rise
to such claim for indemnification, including all relevant, reasonably available,
material supporting documentation, (B) the nature of the Losses suffered or
incurred or expected to be suffered or incurred, (C) a reference to the
provisions of this Agreement in respect of which such Losses have been suffered
or incurred or are expected to be suffered or incurred, and (D) the amount of
Losses actually suffered or incurred and, to the extent the Losses have not yet
been suffered or incurred, a good faith estimate of the amount of Losses that
could be expected to be suffered or incurred.

(ii) Participation.  The Indemnifying Person may, at its own expense, (i)
participate in the defense of any such Third Party Claim and (ii) upon notice to
the Indemnified Person, at any time during the course of any such Third Party
Claim, assume the defense thereof with counsel of its own choice.  In the event
of such assumption, the Indemnifying Person shall have the exclusive right,
subject to clause (A) in the proviso in Section 10.3(c)(iii), to settle or
compromise such Third Party Claim.  If the Indemnifying Person assumes such
defense, the Indemnified Person shall have the right (but not the duty) to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying Person (subject to the
foregoing provisions of this Section 10.3(c)(ii)).  Whether or not the
Indemnifying Person chooses to defend any such Third Party Claim, all parties
hereto shall cooperate in the defense thereof.

(iii) Settlement or Compromise.  Any settlement or compromise made or caused to
be made by the Indemnified Person (unless the Indemnifying Person has the
exclusive right to settle or compromise under Section 10.3(c)(ii)) or the
Indemnifying Person, as the case may be, of any such Third Party Claim shall
also be binding upon the Indemnifying Person or the Indemnified Person, as the
case may be, in the same manner as if a final judgment or decree had been
entered by a court of competent jurisdiction in the amount of such settlement or
compromise; provided, that (i) no obligation, restriction or Loss shall be
imposed on the Indemnified Person as a result of such settlement or compromise
without its prior written consent and (ii) the Indemnified Person

34

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



will not compromise or settle any Third Party Claim without the prior written
consent of the Indemnifying Person, in each case, which consent shall not be
unreasonably withheld.

(iv) Mitigation. 

(A) Each Indemnified Person shall use commercially reasonable efforts to
mitigate any Losses that such Indemnified Person asserts or is reasonably likely
to assert under this Section 10.3; provided, however, that the use of such
commercially reasonable efforts shall not be a condition to bringing a claim for
indemnification hereunder in respect of such Losses; and provided, further, that
if an Indemnified Person shall fail to make such commercially reasonable efforts
to mitigate any such Losses, then, notwithstanding anything to the contrary
contained in this Agreement, no Indemnifying Person shall be required to
indemnify any Indemnified Person for that portion of any Losses that could
reasonably be expected to have been avoided if the Indemnified Person had made
such efforts. 

(B) Notwithstanding anything to the contrary contained in this Agreement, the
amount of any Losses incurred or suffered by any Indemnified Person shall be
calculated after giving effect to (1) any insurance proceeds received by the
Indemnified Person (or any of its Affiliates) with respect to such Losses and
(2) any recoveries obtained by the Indemnified Person (or any of its Affiliates)
from any other Third Party in respect of such Losses, and each Indemnified
Person shall exercise commercially reasonable efforts to obtain such proceeds,
benefits and recoveries; provided, however, that such exercise shall not be a
condition to bringing a claim for indemnification hereunder in respect of such
Losses.  If any such proceeds, benefits or recoveries are received by an
Indemnified Person (or any of its Affiliates) with respect to any Losses after
an Indemnifying Person has made a payment to the Indemnified Person with respect
thereto, the Indemnified Person (or such Affiliate) shall promptly pay to the
Indemnifying Person the amount of such proceeds, benefits or recoveries (up to
the amount of the Indemnifying Person’s payment). 

(C) Upon making any payment to an Indemnified Person in respect of any Losses,
the Indemnifying Person will, to the extent of such payment, be subrogated to
all rights of the Indemnified Person (and its Affiliates) against any Third
Party in respect of the Losses to which such payment relates.  Such Indemnified
Person (and its Affiliates) and Indemnifying Person will execute upon request
all instruments reasonably necessary to evidence or further perfect such
subrogation rights.

10.4 Insurance. 

(a) Coverage.  Each party shall purchase and maintain insurance, at its own
expense, as required to protect Client and Halo as follows:

(i) Client:

(A) Commercial General Liability Insurance (Primary) with limits of not less
than [*****] per occurrence and in the aggregate for bodily injury, personal
injury and property damage, with coverage for blanket contractual liability,
independent contractors and

35

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



severability of interest; which insurance may be satisfied through a combination
of primary and umbrella liability insurance;    

(B) Automobile Liability with a limit of liability not less than [*****] per
occurrence combined single limit for bodily injury (including death) and
property damage liability, with coverage for owned, non-owned and hired
vehicles; and

(C) Products and Completed Operations Insurance with limits of not less than
[*****] per occurrence and in the aggregate for bodily injury or property
damage.

(ii) Halo: 

(A) Commercial General Liability Insurance (Primary) with limits of not less
than [*****] per occurrence and in the aggregate for bodily injury, personal
injury and property damage, with coverage for blanket contractual liability,
products and completed operations, independent contractors and severability of
interest;

(B) Automobile Liability with a limit of liability not less than [*****] per
occurrence combined single limit for bodily injury (including death) and
property damage liability, with coverage for owned, non-owned and hired
vehicles;

(C) Excess or Umbrella Coverage of not less than [*****]; and

(D) Professional Liability (errors and omissions) insurance with limits of not
less than [*****] per occurrence and in the aggregate.  

(b) Additional Requirements.  The foregoing insurance, excluding auto, shall be
on a claims made basis, shall remain in force throughout the Term and for
[*****] following expiration or termination of this Agreement, and shall be
maintained with companies having an A.M. Best’s rating of A- VII or
better.   Each party shall provide each other party with certificates of
insurance evidencing the required insurance on written request.  In no event
shall work be performed until such evidence of the required insurance has been
furnished.  Each party shall give each other party at least [*****] prior
written notice in the event of cancellation or non-renewal of any such required
insurance.  Each party shall name each other party, its agents and employees, as
additional insureds on all policies of required insurance.

10.5 Reasonable Allocation of Risk.    The provisions of this Agreement
(including this Article) are reasonable and create a reasonable allocation of
risk having regard to the relative profits the parties respectively expect to
derive from the Products; and that Halo, in its fees for the provision of the
Manufacturing Services, has not accepted a greater degree of the risks arising
from the manufacture, distribution, sale and use of the Products, based on the
fact that Client has developed the Products and requires Halo to manufacture and
label the Products strictly in accordance with the Specifications; and that
Client and not Halo is in a position to inform and advise potential users of the
Products as to the circumstances and manner of use of the Products. 



36

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



ARTICLE 11  

CONFIDENTIALITY

11.1 Confidentiality.    The Parties agree that the Master Confidentiality
Agreement, dated [*****], between the Parties (the “Master Confidentiality
Agreement”) shall govern the Parties’ and their respective Affiliates’
confidentiality and non-use obligations with respect to Confidential Information
(as defined therein) provided or communicated in connection with this Agreement;
provided, that: 

(a) Section 3.6 is hereby amended by adding the following to its end:  “In
addition, (i) the receiving Party is not required to return or destroy any
Confidential Information if doing so would violate any applicable law,
regulation or court order, (ii) the receiving Party shall not be required to
expunge any minutes or written consents of its Board of Directors (or
equivalent), and (iii) to the extent that the receiving Party’s computer back-up
or archiving procedures create copies of Confidential Information, the receiving
Party may retain such copies for the period it normally archives backed-up
computer records, so long as such copies are not readily accessible and are not
used or consulted for any purpose other than disaster recovery.  Any
Confidential Information retained pursuant to the foregoing sentence shall
remain subject to the provisions of this Section 3.2.”

(b) Section 4.6 is hereby amended by including for Halo the contact information
set forth in Section 14.4 of this Agreement.

11.2 Publicity.  Neither Halo nor Client will make any press release or other
public disclosure regarding this Agreement or the transactions contemplated
hereby, including identifying the other as a business partner or in connection
with any scholarly or industry publications or presentations, without the
other’s express prior written consent.  The foregoing shall not apply to the
extent disclosure is required under Applicable Laws, by any Authority or by the
rules of any stock exchange on which the securities of the disclosing party are
listed, in which case the disclosing party shall reasonably consult with and
consider the other party’s comments as to the form, nature and extent of the
press release or public disclosure prior to issuing or making the disclosure.

ARTICLE 12  

INTELLECTUAL PROPERTY

12.1 Intellectual Property.    

(a) Existing Items.  Subject to the other provisions of this Article 12:  (a)
all Intellectual Property owned by or licensed by Third Parties to a party or
any of its Affiliates shall be owned by such party; (b) neither Halo nor Client
has, nor shall it acquire, any interest in any of the other’s Intellectual
Property except to the extent expressly set forth in this Agreement, and (c)
each of Halo and Client agrees not to use any Intellectual Property of the other
except as specifically authorized by the other or as required for the
performance of its obligations under this Agreement.



37

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



(b) License to Halo.  For the Term, Client hereby grants to Halo a
non-exclusive, paid-up, royalty-free, non-transferable, irrevocable license to
use Client’s Intellectual Property in connection with the Manufacturing Services

12.2 Inventions.

(a) Client Inventions.  As between Halo and Client, all Inventions generated or
derived by or on behalf of Halo or any of its employees, contractors or agents
in the course of performing the Manufacturing Services, to the extent specific
to, or dependent upon, the development, manufacture, use and sale of Client’s
Product, and all Intellectual Property pertaining to such Inventions, shall be
the exclusive property of Client.  Such Inventions are included in the
Intellectual Property licensed to Halo under Section ‎12.1(b).

(b) Halo Inventions.  As between Halo and Client, all Inventions generated or
derived by or on behalf of Halo or any of its employees, contractors or agents
in the course of performing the Manufacturing Services to the extent not
specific to, or dependent upon Client’s Product, and which have application to
manufacturing processes or formulation development of drug products or drug
delivery systems generally, and all Intellectual Property pertaining to such
Inventions, shall be the exclusive property of Halo (the “Broader Intellectual
Property Rights”).  Halo hereby grants to Client a perpetual, non-terminable,
irrevocable, non-exclusive, paid-up, royalty-free, sublicensable license to use
Halo’s Broader Intellectual Property Rights to manufacture or have manufactured,
use, sell, offer for sale and import Client’s Product. 

(c) Disclosure.  Halo shall submit to Client a written description of all
Inventions generated or derived by or on behalf of Halo or any of its employees,
contractors or agents in the course of performing the Manufacturing Services,
including any Broader Intellectual Property Rights.  Client may disclose Broader
Intellectual Property Rights in any patent application claiming Client’s
Inventions, as Client may reasonably require to support the claimed subject
matter of such patent application, subject to Halo’s prior written approval,
which shall not be unreasonably withheld.

(d) Each of Halo and Client shall be solely responsible for the costs of filing,
prosecution and maintenance of patents and patent applications on its own
Inventions.

ARTICLE 13  

DISPUTE RESOLUTION

13.1 Escalation.  Halo and Client shall try to resolve any dispute arising out
of or in connection with this Agreement other than a dispute determined in
accordance with Section ‎6.1(b) (a “Dispute”) amicably between themselves before
resorting to any formal dispute resolution proceeding.  To this end, either Halo
or a single Client entity designated by the Client entities to act on behalf of
all Client entities (the “Client Party”) may send a notice of Dispute to the
other, whereupon each of them shall appoint, within [*****], a single, senior
representative having full power and authority to resolve the Dispute (a
“Facilitator”).  The Facilitators shall meet and discuss as necessary to try to
resolve the Dispute as quickly as practicable.



38

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



13.2 Technical Disputes.  Where a Dispute relates exclusively to technical
aspects of the Manufacturing Services or related activities under this Agreement
(a “Technical Dispute”), the Facilitators shall be competent to address the
technical nature of the issues in question.  If, despite their reasonable
efforts, the Facilitators have not resolved the Technical Dispute within a
reasonable period of time given the nature of the issue, but in any event within
[*****] of the date of the Dispute notice, the Technical Dispute shall, at the
request of either Halo or the Client Party, be referred for determination to an
expert in accordance with Schedule F.  If such parties cannot agree whether a
dispute is a Technical Dispute, Section ‎13.3 shall govern.  For the avoidance
of doubt, nothing in this Agreement (including Schedule F) is intended to or
shall remove or limit the authority of the relevant qualified person (as
specified by the Quality Agreement) to determine whether any Product is to be
released for sale or distribution.

13.3 Commercial Disputes.  If Halo or the Client Party fails to timely appoint a
Facilitator or if, despite their reasonable efforts, the Facilitators have not
resolved a Dispute (other than a Technical Dispute) within [*****] from the date
of the Dispute notice, the Dispute shall immediately be referred to the
President of Halo and the Client Party (or such other officer as he/she may
designate), who will meet and discuss as necessary to try to resolve the
Dispute.  Should such officers fail to resolve the Dispute, either Halo or the
Client Party may resort to a court of competent jurisdiction or any other method
of binding dispute resolution on which Halo and the Client Party may agree.    

13.4 Jurisdiction; Language.  Any Dispute resolution proceeding under this
Article 13 shall be conducted in the jurisdiction of New Jersey, if Halo is the
defendant party, or in Pennsylvania if any one or more Client entities are the
defendant party(ies); in the English language.

13.5 Prevailing Party.  As between Halo and Client, the party that prevails in
any Dispute resolution proceeding shall have the right to recover from the other
any reasonable attorneys’ fees and costs incurred by reason of such proceeding.

ARTICLE 14  

MISCELLANEOUS

14.1 Force Majeure.  No party shall be liable for the failure to perform its
obligations under this Agreement if such failure is occasioned by:  any strikes,
labor disputes of whatever nature, other labor disturbances, or lockouts;
quarantines or communicable disease outbreaks; acts of government or state,
embargos, or compliance with any order or regulation of any Authority acting
within color of right; civil commotion, insurrection, riots, wars, or acts of
terrorism; fires, floods, storms, or other acts of God; interruption of or delay
in transportation; lack of, prevention in, or hindrance in obtaining energy,
fuel, power, other utilities; failure of suppliers or lack of or inability to
obtain components; or any other reason, cause or contingency beyond the control
and without fault or negligence of the party affected thereby (a “Force Majeure
Event”).  If Halo or Client claims a right to excused performance under this
Section ‎14.1, it shall immediately notify the other in writing of the extent of
its inability to perform, which notice shall specify the Force Majeure
Event.  If Halo or Client’s performance of any obligation under this Agreement
is delayed owing to a Force Majeure Event for any continuous period of more than
[*****], the other may

39

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



terminate this Agreement without penalty upon written notice to Halo or Client,
respectively.  No party shall be entitled to rely on a Force Majeure Event to
relieve it from an obligation to pay money (including any interest for delayed
payment) that would otherwise be due and payable under this Agreement.  In
addition, Client may not claim a right to excused performance under this Section
14.1 unless all the entities included in the term “Client” are subject to the
applicable Force Majeure Event.

14.2 Additional Products and Expanded Territory.  Additional products and
countries may be added to this Agreement upon the parties written agreement, and
such additional products and countries shall be governed by the general
conditions hereof.  The parties shall amend or supplement this Agreement
(including the Schedules) as necessary to reflect their agreement with respect
to Product-specific or country-specific terms, including Price, Packaging Fee
and Territory.

14.3 Right to Dispose and Settle.  If Halo requests in writing Client’s
direction with respect to disposal of any Inventory, API, equipment, Records,
samples or other items belonging to Client and is unable to obtain a response
from Client within [*****] after making reasonable efforts to do so, Halo shall
have the right to dispose of such items at Client’s expense (which may be by set
off against any credit on Client’s account).

14.4 Notices.  Any notice, approval, instruction or other written communication
required or permitted hereunder shall be sufficient if made or given to Halo or
Client, as the case may be, by personal delivery, by facsimile communication, by
delivery via nationally recognized overnight courier service, by first class
mail postage prepaid, or by PDF attachment to an email or similar electronic
transmission to the mailing address, facsimile number or email address set forth
below:

If to Client:

Egalet Corporation

600 Lee Road, Suite 100

Wayne, PA 19087 USA

Attention:  [*****] 

Facsimile No:  [*****]

Email (optional):  [*****]

 

If to Halo:

Halo Pharmaceutical, Inc.
30 North Jefferson Road

Whippany NJ 07981 USA

Attention: [*****]

Facsimile No.: [*****]

Email (optional):  [*****]

 



40

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



or to such other contact information provided to the other party in accordance
with the terms of this Section ‎14.4.  Notices or written communications made or
given by personal delivery, overnight courier service, facsimile or email shall
be deemed to have been sufficiently made or given when sent (receipt
acknowledged), or if mailed, [*****] after being deposited in the United States
mail, postage prepaid or upon receipt, whichever is sooner.  For the avoidance
of doubt, Halo’s giving of notice to Egalet Corporation in accordance with this
Section 14.4 shall suffice for notice also to Egalet Ltd. and Egalet US Inc.

14.5 Assignment.  This Agreement will be binding upon and inure to the benefit
of the parties, their successors and permitted assigns.  Neither Halo nor Client
may assign any of its rights or delegate any of its obligations under this
Agreement, in whole or in part, except with the other’s prior written consent,
which shall not be unreasonably withheld, conditioned or delayed.  If Halo or
Client desires to assign this Agreement, it shall give written notice to the
other with sufficient detail to enable the other to properly consider the
matter, and any assignee reasonably acceptable to the other shall be required to
covenant in writing with such party(ies) to be bound by the terms of this
Agreement.  In the event Halo or Client consents to the delegation of any of the
other’s obligations under this Agreement, the delegating party shall remain
responsible for any breach of this Agreement by any such
delegate.  Notwithstanding the foregoing, either Halo or Client may assign this
Agreement in its entirety or delegate any portion of its obligations without the
other’s consent, but subject to prior written notice, to any of its Affiliates
or to a successor to or purchaser of all or substantially all of the business or
assets of the assigning party or the assigning party’s business unit responsible
for performance under this Agreement.

14.6 Construction.  

(a) Independent Contractors.  The parties are independent contractors to one
another and this Agreement shall not be construed to create between Halo and
Client any other relationship such as, by way of example only, that of
employer-employee, principal-agent, joint-venturers, partners or any similar
relationship, the existence of which is expressly denied by the parties.

(b) No Third Party Benefit or Right.      Nothing in this Agreement shall confer
or be construed as conferring on any Person other than the parties hereto any
benefit or the right to enforce any express or implied term of this Agreement.

(c) Entire Agreement.  This Agreement (including its Schedules and any other
attachments), together with the Quality Agreement, constitutes the full,
complete, final and integrated agreement between and among the parties relating
to the subject matter hereof and supersedes all previous written or oral
negotiations, commitments, agreements, transactions or understandings with
respect to the subject matter hereof. 

(d) PMSA.  The parties acknowledge and agree that the PMSA is terminated in all
respects as of [*****].   For clarity, as of such termination, [*****].  In
addition, the Parties acknowledge and agree [*****]. 

(e) Other Terms.  No terms, provisions or conditions of any purchase order,
quote, proposal, invoice, or other business form or written authorization used
by Client or Halo will have

41

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



any effect on the rights, duties or obligations of the parties under, or
otherwise modify, this Agreement, regardless of any failure of Client or Halo to
object to such terms, provisions, or conditions, except to the extent such
document specifically refers to this Agreement, sets forth an express intent to
override it, and is signed by all parties.

(f) Amendments.  Any modification, amendment or supplement to this Agreement
must be in writing and signed by authorized representatives of all parties to be
effective, except to the extent otherwise expressly provided in this Agreement;
provided, that the signature of any one Client entity shall be binding on all
the Client entities.

(g) Waivers. Either Halo’s or Client’s failure to require the other to comply
with any provision of this Agreement shall not be deemed a waiver of such
provision or any other provision of this Agreement.  

(h) Severability.  If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, such determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each provision is hereby
declared to be separate, severable and distinct.

(i) Drafting Party.  The language in this Agreement is to be construed in all
cases according to its fair meaning. Halo and Client acknowledge that each of
them and their respective counsel have reviewed and revised this Agreement and
that any rule of construction, to the effect that any ambiguities are to be
resolved against the drafting party are not to be employed in the interpretation
of this Agreement.

(j) Divisions.  The division of this Agreement into Articles, sections,
subsections and Schedules and the insertion of headings are for convenience of
reference only and shall not affect the interpretation of this
Agreement.  Unless otherwise indicated, any reference in this Agreement to a
Section or Schedule refers to the specified Section or Schedule to this
Agreement.  In this Agreement, the terms “this Agreement”, “hereof”, “herein”,
“hereunder” and similar expressions refer to this Agreement as a whole
(including any Schedules hereto) and not to any particular part, Section,
Schedule or the provision hereof.

(k) Certain Terms.  Whenever used in this Agreement, unless otherwise
specified:  (i) all monetary amounts are expressed in, and all references to “$”
or “Dollars” mean, the lawful currency of the United States of America; (ii) the
word “include” (with its grammatical variations) mean “include, without
limitation,” “include but are not limited to”, or words of similar import; (iii)
the words “agree” or “written agreement” will not impose any obligation on Halo
or Client to agree to any terms or to engage in discussions relating to such
terms, except as such party may elect in such party’s sole discretion; (iv) the
word “days” means calendar days; (v) the words “copy” and “copies” include, to
the extent available, electronic copies, files or databases containing the
information, files, items, documents or materials to which such words apply; and
(vii) all references to the singular shall include the plural and vice versa.

(l) Schedules.  The following Schedules are attached to, incorporated in and
form part of this Agreement:



42

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



Schedule A-Product List & Manufacturing Services Fees

Attachment:  Preliminary Product Specifications

Schedule B-Additional Services

Schedule C-Form of Inventory Report

Schedule D-Form of Annual Reconciliation Report

Schedule E-Form of Exclusive Components Purchasing Summary

Schedule F-Technical Dispute Resolution

Schedule G-Client-Supplied Material

Schedule H-Quality Agreement

Schedule I-List of Territories

Schedule J-  IM Machines

Schedule K-Existing Orders Qualifying as Additional Services

14.7 Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of New Jersey and the laws of the United
States applicable therein.  The UN Convention on Contracts for the International
Sale of Goods shall not apply to this Agreement. 

14.8 Further Assurances.  The parties agree to execute, acknowledge and deliver
such further instruments and to take all such other incidental acts as may be
reasonably necessary or appropriate to carry out the purpose and intent of this
Agreement.

14.9 Execution in Counterparts.  This Agreement may be executed in two or more
counterparts, by original or facsimile signature, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

Signature page follows

 



43

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement as of the Effective Date.

HALO PHARMACEUTICAL, INC.

by /s/ L. Lee Karras_______________

Name:  L. Lee Karras

Title:  Chief Executive Officer

 





Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



EGALET CORPORATION

by /s/ Robert S. Radie_____________________

Name:  Robert Radie______________________

Title: President & CEO____________________ 

 

EGALET LTD.

by /s/ Robert S. Radie_____________________

Name:  Robert Radie______________________

Title: President & CEO____________________ 

 

EGALET US INC.

by /s/ Robert S. Radie_____________________

Name:  Robert Radie______________________

Title: President & CEO____________________ 

 

 



2

Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

PRODUCT LisT & manufacturing services FEES

[*****]

 

 

 

 



Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 

Picture 10 [eglt20170331ex10271becf001.jpg]

SCHEDULE B

additional SERVICES

[*****]

 



Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 

Picture 10 [eglt20170331ex10271becf001.jpg]

 

 

SCHEDULE C

FORM OF INVENTORY REPORT

 

[*****]



Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 

Picture 10 [eglt20170331ex10271becf001.jpg]

SCHEDULE D

FORM OF ANNUAL RECONCILIATION REPORT

[*****]

 



Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 

Picture 10 [eglt20170331ex10271becf001.jpg]

SCHEDULE E

FORM OF exclusive components purchasing summary

[*****]

 



Halo Pharma • Confidential

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 

Picture 10 [eglt20170331ex10271becf001.jpg]

SCHEDULE F

technical dispute resolution

Any Technical Dispute that cannot be resolved by negotiation as provided in
Sections ‎13.1 and ‎13.2 shall be resolved in the following manner:

1. Appointment of Expert.  Within [*****] after a party requests pursuant to
Section ‎13.2 that an expert be appointed to resolve a Technical Dispute, the
parties shall jointly appoint a mutually acceptable expert with experience and
expertise in the subject matter of the Technical Dispute.  If the parties are
unable to so agree within such [*****] period, or in the event of disclosure of
a conflict by an expert pursuant to paragraph 2 below which results in the
parties not confirming the appointment of such expert, then an expert (willing
to act in that capacity hereunder) shall be appointed by an experienced
arbitrator on the roster of the American Arbitration Association.

2. Conflicts of Interest.  Any individual appointed as an expert shall be
entitled to act and continue to act as such notwithstanding that at the time of
such appointment or at any time before giving a determination, the expert has or
may have some interest or duty that conflicts or may conflict with the
appointment; provided, that before accepting such appointment (or as soon as
practicable after becoming aware of the conflict or potential conflict) the
individual fully discloses any such interest or duty and the parties after such
disclosure shall have nevertheless confirmed or re-confirmed the appointment.

3. Not Arbitrator.  No expert shall be deemed to be an arbitrator and the
provisions of the American Arbitration Act and no Applicable Law (including the
American Arbitration Act) shall apply to any such expert or the expert’s
determination or the procedure by which the expert reaches a determination to be
made pursuant to this Schedule.

4. Procedure.  Where an expert is appointed:

(a) Timing.  The expert shall be so appointed on condition that (i) the expert
promptly fixes a reasonable time and place for receiving representations,
submissions or information from the parties and issues such authorizations to
the parties and any relevant Third Party for the proper conduct of a
determination and any hearing and (ii) the expert renders a decision (with full
reasons) within [*****] (or such other date as the parties and the expert may
agree) after receipt of all information requested by the expert pursuant to
paragraph 4(b) hereof.

(b) Disclosure of Evidence.  The parties undertake to provide to the expert all
such evidence and information within their respective possession or control as
the expert may reasonably consider necessary for determining the Technical
Dispute, which they shall disclose promptly and in any event within [*****] of a
written request from the expert.



[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



(c) Advisors.  Each party may appoint such counsel, consultants and advisors as
it feels appropriate to assist the expert in making a determination and so as to
present their respective cases so that at all times the parties shall co-operate
and seek to narrow and limit the issues to be determined.

(d) Appointment of New Expert.  If within the time specified in paragraph 4(a)
above the expert shall not have rendered a decision in accordance with the
appointment, a new expert may (at the request of either party) be appointed and
the appointment of the existing expert shall thereupon cease for the purposes of
determining the Technical Dispute, save that if the existing expert renders a
decision with full reasons prior to the appointment of the new expert, then such
a decision shall have effect and the proposed appointment of the new expert
shall be withdrawn.

(e) Final and Binding.  The determination of the expert shall, save in the event
of fraud or manifest error, be final and binding upon the parties.

(f) Costs.  Each party shall bear its own costs in connection with any Technical
Dispute to an expert hereunder and, in the absence of express provision in the
Agreement to the contrary, the costs and expenses of the expert shall be shared
equally by the parties.

 

For the avoidance of doubt, nothing in this Schedule is intended to or shall
remove or limit
the authority of the relevant qualified person (as specified by the Quality
Agreement)
to determine whether any Product is to be released for sale or distribution.

 

 



23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



SCHEDULE G

Client supplied material

 

[*****]





[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



SCHEDULE H

quality agreement

[*****]

 

 

 

 



[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 

Picture 10 [eglt20170331ex10271becf001.jpg]

SCHEDULE I

List of Territories

[*****]



[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



SCHEDULE J

IM Machines

[*****]





[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------

 



SCHEDULE K

Halo Work Orders and Egalet Purchase Orders Existing as of the Effective Date
Qualifying as Additional Services

[*****]

[*****]  Material omitted and separately filed with the Commission under a
request for confidential treatment.

23269823.3.BUSINESS 

--------------------------------------------------------------------------------